EXHIBIT 10.1

 

 

 

CREDIT AGREEMENT

Dated as of May 13, 2013

among

ARMADA HOFFLER, L.P.,

as Borrower,

ARMADA HOFFLER PROPERTIES, INC.,

as Parent,

BANK OF AMERICA, N.A.,

as Administrative Agent

and

L/C Issuer,

and

The Other Lenders Party Hereto

REGIONS BANK,

as Syndication Agent

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as

Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page  

Article I. Definitions and Accounting Terms

     1   

1.01

  

Defined Terms.

     1   

1.02

  

Other Interpretive Provisions.

     28   

1.03

  

Accounting Terms.

     29   

1.04

  

Rounding.

     29   

1.05

  

Times of Day.

     29   

1.06

  

Letter of Credit Amounts.

     29   

Article II. The Commitments and Credit Extensions

     30   

2.01

  

Loans.

     30   

2.02

  

Borrowings, Conversions and Continuations of Loans.

     30   

2.03

  

Letters of Credit.

     31   

2.04

  

Prepayments.

     38   

2.05

  

Termination or Reduction of Commitments.

     39   

2.06

  

Repayment of Loans.

     39   

2.07

  

Interest.

     39   

2.08

  

Fees.

     40   

2.09

  

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate.

     41   

2.10

  

Evidence of Debt.

     41   

2.11

  

Payments Generally; Administrative Agent’s Clawback.

     42   

2.12

  

Sharing of Payments by Lenders.

     43   

2.13

  

Extension of Maturity Date.

     44   

2.14

  

Increase in Commitments.

     45   

2.15

  

Cash Collateral.

     46   

2.16

  

Defaulting Lenders.

     47   

Article III. Taxes, Yield Protection and Illegality

     49   

3.01

  

Taxes.

     49   

3.02

  

Illegality.

     53   

3.03

  

Inability to Determine Rates.

     54   

3.04

  

Increased Costs; Reserves on Eurodollar Rate Loans.

     54   

3.05

  

Compensation for Losses.

     56   

3.06

  

Mitigation Obligations; Replacement of Lenders.

     56   

3.07

  

Survival.

     57   

Article IV. Parent Guaranty

     57   

4.01

  

The Guaranty.

     57   

4.02

  

Obligations Unconditional.

     57   

4.03

  

Reinstatement.

     58   

4.04

  

Certain Waivers.

     58   

4.05

  

Remedies.

     59   

4.06

  

Rights of Contribution.

     59   

4.07

  

Guaranty of Payment; Continuing Guaranty.

     59   

Article V. Borrowing Base

     59   

5.01

  

Initial Borrowing Base.

     59   

5.02

  

Changes in Borrowing Base Calculation.

     59   



--------------------------------------------------------------------------------

Section

        Page  

5.03

  

Requests for Admission into Borrowing Base.

     59   

5.04

  

Eligibility.

     60   

5.05

  

Approval of Borrowing Base Properties.

     61   

5.06

  

Exclusion Event.

     61   

5.07

  

Liens on Borrowing Base Properties.

     61   

5.08

  

Notice of Admission of New Borrowing Base Properties.

     61   

5.09

  

Appraisals of Borrowing Base Properties.

     62   

5.10

  

Release of Borrowing Base Property.

     62   

5.11

  

Documentation Required with Respect to Borrowing Base Properties.

     62   

Article VI. Conditions Precedent to Credit Extensions

     65   

6.01

  

Conditions of Initial Credit Extension.

     65   

6.02

  

Conditions to all Credit Extensions.

     66   

Article VII. Representations and Warranties

     67   

7.01

  

Existence, Qualification and Power; Compliance with Laws.

     67   

7.02

  

Authorization; No Contravention.

     67   

7.03

  

Governmental Authorization; Other Consents.

     67   

7.04

  

Binding Effect.

     67   

7.05

  

Financial Statements; No Material Adverse Effect.

     68   

7.06

  

Litigation.

     68   

7.07

  

No Default.

     68   

7.08

  

Ownership of Property; Liens.

     68   

7.09

  

Environmental Compliance.

     69   

7.10

  

Insurance.

     69   

7.11

  

Taxes.

     69   

7.12

  

ERISA Compliance.

     69   

7.13

  

Subsidiaries; Equity Interests.

     70   

7.14

  

Margin Regulations; Investment Company Act.

     70   

7.15

  

Disclosure.

     70   

7.16

  

Compliance with Laws.

     70   

7.17

  

Taxpayer Identification Number.

     71   

7.18

  

Borrowing Base Properties.

     71   

7.19

  

Solvency.

     72   

7.20

  

REIT Status.

     72   

7.21

  

OFAC.

     72   

7.22

  

Perfection of Security Interests in the Collateral.

     72   

7.23

  

Eligible Contract Participant.

     72   

Article VIII. Affirmative Covenants

     72   

8.01

  

Financial Statements.

     72   

8.02

  

Certificates; Other Information.

     73   

8.03

  

Notices.

     75   

8.04

  

Payment of Obligations.

     76   

8.05

  

Preservation of Existence, Etc.

     76   

8.06

  

Maintenance of Properties.

     76   

8.07

  

Maintenance of Insurance.

     76   

8.08

  

Compliance with Laws.

     76   

8.09

  

Books and Records.

     77   

8.10

  

Inspection Rights.

     77   

8.11

  

Use of Proceeds.

     77   

 

ii



--------------------------------------------------------------------------------

Section

        Page  

8.12

  

Loan Documents.

     77   

8.13

  

Acceptable Ground Leases.

     77   

8.14

  

Reports and Testing.

     77   

8.15

  

Guaranties.

     78   

8.16

  

REIT Status.

     78   

8.17

  

Further Assurances.

     78   

8.18

  

Lien Searches.

     78   

8.19

  

Material Contracts.

     78   

8.20

  

Eligible Contract Participants.

     79   

Article IX. Negative Covenants

     79   

9.01

  

Liens.

     79   

9.02

  

Investments.

     80   

9.03

  

Indebtedness.

     81   

9.04

  

Fundamental Changes.

     82   

9.05

  

Dispositions.

     82   

9.06

  

Restricted Payments.

     82   

9.07

  

Change in Nature of Business.

     83   

9.08

  

Transactions with Affiliates.

     83   

9.09

  

Burdensome Agreements.

     83   

9.10

  

Use of Proceeds.

     83   

9.11

  

Acceptable Ground Leases.

     84   

9.12

  

Amendments of Organization Documents.

     84   

9.13

  

Accounting Changes.

     84   

9.14

  

Sanctions.

     84   

9.15

  

Financial Covenants.

     84   

9.16

  

Borrowing Base Property Covenants.

     85   

9.17

  

ERISA Compliance.

     85   

9.18

  

Environmental Matters.

     85   

Article X. Events of Default and Remedies

     85   

10.01

  

Events of Default.

     85   

10.02

  

Remedies Upon Event of Default.

     87   

10.03

  

Application of Funds.

     88   

Article XI. Administrative Agent

     89   

11.01

  

Appointment and Authority.

     89   

11.02

  

Rights as a Lender.

     89   

11.03

  

Exculpatory Provisions.

     89   

11.04

  

Reliance by Administrative Agent.

     90   

11.05

  

Delegation of Duties.

     90   

11.06

  

Resignation of Administrative Agent.

     90   

11.07

  

Non-Reliance on Administrative Agent and Other Lenders.

     92   

11.08

  

No Other Duties, Etc.

     92   

11.09

  

Administrative Agent May File Proofs of Claim.

     92   

11.10

  

Collateral and Guaranty Matters.

     93   

11.11

  

Administrative Agent Advances.

     93   

Article XII. Miscellaneous

     94   

12.01

  

Amendments, Etc.

     94   

12.02

  

Notices; Effectiveness; Electronic Communication.

     95   

 

iii



--------------------------------------------------------------------------------

Section

        Page  

12.03

  

No Waiver; Cumulative Remedies; Enforcement.

     97   

12.04

  

Expenses; Indemnity; Damage Waiver.

     97   

12.05

  

Payments Set Aside.

     99   

12.06

  

Successors and Assigns.

     99   

12.07

  

Treatment of Certain Information; Confidentiality.

     103   

12.08

  

Right of Setoff.

     104   

12.09

  

Interest Rate Limitation.

     105   

12.10

  

Counterparts; Integration; Effectiveness.

     105   

12.11

  

Survival of Representations and Warranties.

     105   

12.12

  

Severability.

     105   

12.13

  

Replacement of Lenders.

     106   

12.14

  

Governing Law; Jurisdiction; Etc.

     106   

12.15

  

Waiver of Jury Trial.

     107   

12.16

  

No Advisory or Fiduciary Responsibility.

     107   

12.17

  

Electronic Execution of Assignments and Certain Other Documents.

     108   

12.18

  

USA PATRIOT Act.

     108   

12.19

  

Time of the Essence.

     108   

12.20

  

ENTIRE AGREEMENT.

     108   

 

iv



--------------------------------------------------------------------------------

SCHEDULES

  

1.01

  

Existing Letters of Credit

  

2.01

  

Commitments and Applicable Percentages

  

5.01

  

Initial Borrowing Base Properties

  

7.06

  

Litigation

  

7.09

  

Environmental Matters

  

7.13

  

Subsidiaries; Other Equity Investments; Equity Interests in Borrower

  

9.01

  

Existing Liens

  

9.03

  

Existing Indebtedness

  

12.02

  

Administrative Agent’s Office; Certain Addresses for Notices

  

EXHIBITS

  

Form of

  

A

  

Loan Notice

  

B

  

Note

  

C

  

Compliance Certificate

  

D-1

  

Assignment and Assumption

  

D-2

  

Administrative Questionnaire

  

E

  

Borrowing Base Report

  

F

  

U.S. Tax Compliance Certificates

  

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of May 13, 2013, among
ARMADA HOFFLER, L.P., a Virginia limited partnership (“Borrower”), ARMADA
HOFFLER PROPERTIES, INC., a Maryland corporation (“Parent”), each lender from
time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent and L/C Issuer.

Borrower has requested that the Lenders provide a revolving credit facility, and
the Lenders are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

Article I.

Definitions and Accounting Terms

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Ground Lease” means each ground lease with respect to any Borrowing
Base Property executed by a member of the Consolidated Group, as lessee,
(a) that has a remaining lease term (including extension or renewal rights) of
at least thirty-five (35) years, calculated as of the date such Property becomes
a Borrowing Base Property, (b) that is in full force and effect, (c) is
transferable and assignable either without the landlord’s prior consent or with
such consent, which, however, will not be unreasonably withheld or conditioned
by landlord, (d) pursuant to which (i) no default or terminating event exists
thereunder, and (ii) no event has occurred which but for the passage of time, or
notice, or both would constitute a default or terminating event thereunder,
(e) for which a recognition agreement and estoppel certificates, in form and
content reasonably satisfactory to Administrative Agent, have been delivered to
Administrative Agent, and (f) that is otherwise acceptable to Administrative
Agent in its sole discretion.

“Adjusted EBITDA” means, EBITDA for the Consolidated Group for the most recently
ended Calculation Period minus the aggregate Annual Capital Expenditure
Adjustment.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 12.02, or such other address or
account as Administrative Agent may from time to time notify Borrower and the
Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-2 or any other form approved by
Administrative Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders, as adjusted
from time to time in accordance with the terms of this Credit Agreement. The
Aggregate Commitments as of the Closing Date shall be $100,000,000.

“Agreement” means this Credit Agreement.

“Annual Capital Expenditure Adjustment” means, for any Property: (a) for office
Properties, an amount equal to the product of (i) $0.25 multiplied by (ii) the
aggregate net rentable area (determined on a square feet basis) of all such
Properties; (b) for retail Properties, an amount equal to the product of
(i) $0.15 multiplied by (ii) the aggregate net rentable area (determined on a
square feet basis) of all such Properties; and (c) for residential Properties,
$200 per unit.

“Applicable Mortgage Constant” means, as of any date, a debt constant based upon
a thirty (30) year, mortgage-style principal amortization at an interest rate
equal to the greater of (a) the ten (10) year Treasury Bill yield as of such
date plus two and one-half percent (2.50%) per annum, and (b) six percent
(6%) per annum.

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.16. If the commitment of each Lender to make Loans and the
obligation of L/C Issuer to make L/C Credit Extensions have been terminated
pursuant to Section 10.02 or if the Aggregate Commitments have expired, then the
Applicable Percentage of each Lender shall be determined based on the Applicable
Percentage of such Lender most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender is set
forth opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Total Leverage Ratio as set forth in the most-recent Compliance
Certificate received by Administrative Agent pursuant to Section 8.02(a):

Applicable Rate

 

Pricing Level

   Total Leverage Ratio    Letters of Credit     Eurodollar Rate     Base Rate  
1    < 40%      1.60 %      1.60 %      0.60 %  2    ³ 40% but < 50%      1.75
%      1.75 %      0.75 %  3    ³ 50% but < 55%      1.95 %      1.95 %     
0.95 %  4    ³ 55%      2.20 %      2.20 %      1.20 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Leverage Ratio shall become effective as of the first (1st) Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 8.02(a); provided that if a Compliance Certificate is not delivered when
due in accordance with such Section, then, upon the request of Required Lenders,
Pricing Level 4 shall apply as of the first (1st) Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered. The Applicable Rate in effect from the Closing Date until adjusted as
set forth above shall be set at Pricing Level 4.

 

2



--------------------------------------------------------------------------------

“Appraised Value” means, with respect to any Borrowing Base Property as of any
date, the “as-is” appraised value of such Borrowing Base Property (on an
individual, as opposed to portfolio value, basis) as reflected in the most
recent Approved Appraisal.

“Approved Appraisal” means an appraisal that is (a) compliant with Title XI of
the Financial Institutions Reform, Recovery and Enforcement Act of 1989 and the
Uniform Standards of Professional Appraisal Practice, (b) in form and substance
acceptable to Administrative Agent and (c) prepared by an independent appraisal
firm that is a member of the Appraisal Institute engaged by and otherwise
acceptable to Administrative Agent.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.06(b)), and accepted by Administrative Agent, in
substantially the form of Exhibit D-1 or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.05, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of L/C
Issuer to make L/C Credit Extensions pursuant to Section 10.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus one half of one percent (0.5%) per annum,
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate,” and (c) the Eurodollar Rate plus
one percent (1%) per annum. The “prime rate” is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 8.02.

 

3



--------------------------------------------------------------------------------

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Borrowing Base” means, as of any date, the lesser of (a) the product of
(i) sixty-five percent (65%) times (ii) the aggregate Appraised Values of the
Borrowing Base Properties, and (b) the Mortgageability Amount.

“Borrowing Base NOI” means, for the Borrowing Base Properties, (a) in the case
of any Borrowing Base Property that is owned for at least four (4) fiscal
quarters, the Net Operating Income from such Borrowing Base Property for the
then most recently ended Calculation Period minus the Annual Capital Expenditure
Adjustment with respect to such Borrowing Base Property, plus (b) in the case of
any Borrowing Base Property that is owned for less than four (4) fiscal
quarters, the Net Operating Income from such Borrowing Base Property for the
then most recently ended fiscal quarter multiplied by four (4) minus the Annual
Capital Expenditure Adjustment with respect to such Borrowing Base Property. For
the avoidance of doubt, (i) the Net Operating Income of a Borrowing Base
Property that is owned for less than one (1) fiscal quarter will be included in
calculating Borrowing Base NOI as if such Borrowing Base Property was owned for
the then most recently ended fiscal quarter, (ii) the Net Operating Income of a
Borrowing Base Property that is sold within the fiscal quarter will be excluded
in calculating Borrowing Base NOI, and (iii) income from tenants in bankruptcy
will be excluded in calculating Borrowing Base NOI.

“Borrowing Base Properties” means each Property that either (a) is an Initial
Borrowing Base Property or (b) becomes a Borrowing Base Property pursuant to
Section 5.03, but excluding any Properties that have been excluded from the
Borrowing Base pursuant to Section 5.06 or that have been released from the
Borrowing Base pursuant to Section 5.10, and “Borrowing Base Property” means any
one of the Borrowing Base Properties.

“Borrowing Base Report” means a report in substantially the form of Exhibit E
(or such other form approved by Administrative Agent) certified by a Responsible
Officer of Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Administrative Agent’s Office is located and, if such
day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Calculation Period” means, as of any date, the most recent four (4) fiscal
quarter period ending on or prior to such date.

“Capitalization Rate” means, (a) with respect to multi-family Properties, seven
percent (7%); and (b) with respect to retail and office Properties, eight
percent (8%); provided that if Borrower elects to exercise its option to extend
the Initial Maturity Date to the Extended Maturity Date pursuant to
Section 2.13, Required Lenders may (but are not obligated to), on a one-time
basis, increase the Capitalization Rate, effective on the Initial Maturity Date,
to a rate that shall be reasonably determined by Required Lenders on the basis
of current market conditions and data. Administrative Agent shall notify
Borrower of any increase in the Capitalization Rate within ten (10) Business
Days of receipt of the request for extension from Borrower pursuant to
Section 2.13.

“Cash Collateralize” means to pledge and deposit with or deliver to
Administrative Agent, for the benefit of one or more of L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if

 

4



--------------------------------------------------------------------------------

Administrative Agent and L/C Issuer shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to Administrative Agent and L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Casualty” means, with respect to any Borrowing Base Property, such Borrowing
Base Property shall be damaged or destroyed, in whole or in part, by fire or
other casualty.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, regulations or directives thereunder or issued
in connection therewith and (y) all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the equity securities of
Parent entitled to vote for members of the board of directors or equivalent
governing body of Parent on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

(b) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Parent
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) the passage of thirty (30) days from the date upon which any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered

 

5



--------------------------------------------------------------------------------

into a contract or arrangement that, upon consummation thereof, will result in
its or their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of Parent, or control over
the equity securities of Parent entitled to vote for members of the board of
directors or equivalent governing body of Parent on a fully-diluted basis (and
taking into account all such securities that such Person or group has the right
to acquire pursuant to any option right) representing thirty-five percent
(35%) or more of the combined voting power of such securities; or

(d) Parent shall cease to be the sole general partner of Borrower; or

(e) the general partner of Borrower shall no longer Control Borrower; or

(f) Parent shall cease to own, directly or indirectly, at least forty percent
(40%) of the Equity Interests of Borrower; or

(g) Borrower shall cease to own, directly or indirectly, one hundred percent
(100%) or such lesser percent as may be permitted hereunder of the Equity
Interests of any Subsidiary Mortgagor free and clear of any Liens (other than
Liens in favor of Administrative Agent) unless Borrower removes the Borrowing
Base Property owned by such Subsidiary Mortgagor from the Borrowing Base in
accordance with Section 5.10.

“Closing Date” means the first date all the conditions precedent in Section 6.01
are satisfied or waived in accordance with Section 12.01.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means the Real Estate Collateral, the Personal Property Collateral,
the Equity Interest Collateral, and all other property of the Consolidated Group
on which Liens have been granted to Administrative Agent, for the benefit of the
Lenders, to secure the Obligations.

“Commitment” means, as to each Lender, its obligation to (a) make Loans to
Borrower pursuant to Section 2.01 and (b) purchase participations in L/C
Obligations, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Condemnation” means a temporary or permanent taking by any Governmental
Authority as the result, in lieu, or in anticipation, of the exercise of the
right of condemnation or eminent domain of all or any part of any Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting any Property or any part thereof.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Group” means the Loan Parties and their Subsidiaries.

 

6



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customary Recourse Exceptions” means, with respect to any Non-Recourse Debt,
exclusions from the exculpation provisions with respect to such Non-Recourse
Debt for fraud, misapplication of cash, environmental claims, breach of
representations or warranties, failure to pay taxes and insurance, and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements in
non-recourse financings of real estate.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
highest Applicable Rate applicable to Base Rate Loans plus (iii) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
the highest Applicable Rate) otherwise applicable to such Loan plus two percent
(2%) per annum, and (b) when used with respect to Letter of Credit Fees, a rate
equal to the highest Applicable Rate plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies Administrative Agent and Borrower in writing that such failure is the
result of such Lender’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to Administrative Agent, L/C Issuer, or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit) within two (2) Business Days of the date
when due, (b) has notified Borrower, Administrative Agent or L/C Issuer in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by Administrative Agent or Borrower, to confirm in writing
to Administrative Agent and Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by Administrative Agent and Borrower), or (d) has, or has a direct
or indirect parent company that has, (i) become the subject of a proceeding
under

 

7



--------------------------------------------------------------------------------

any Debtor Relief Law, or (ii) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by Administrative Agent
that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by Administrative Agent in a written notice of such determination,
which shall be delivered by Administrative Agent to Borrower, L/C Issuer and
each other Lender promptly following such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Development Property” means a Property that is (a) raw land or (b) currently
under development or construction or scheduled for development or construction
within one hundred eighty (180) days on which the improvements related to the
development have not been completed.

“Disposition” or “Dispose” means the sale, transfer, license, lease (other than
a real estate lease entered into in the ordinary course of business as part of
Property leasing operations) or other disposition (including any sale and
leaseback transaction) of any property by any Person, including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“EBITDA” means, for the Consolidated Group, on a consolidated basis (without
duplication), for any period, an amount equal to (a) Net Income of the
Consolidated Group for such period, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness, and (iii) any income or gain or any loss resulting from a swap or
other derivative contract (including by virtue of a termination thereof), plus
(b) an amount which, in the determination of Net Income for such period pursuant
to clause (a) above, has been deducted for or in connection with (i) Interest
Expense (plus, amortization of deferred financing costs, to the extent included
in the determination of Interest Expense per GAAP), (ii) income taxes,
(iii) depreciation and amortization, (iv) amounts deducted as a result of the
application of FAS 141, (v) non-cash expenses related to employee and trustee
stock and stock option plans, and (vi) adjustments as a result of the straight
lining of rents, all as determined in accordance with GAAP, plus (c) without
duplication of amounts included in clauses (a) and (b) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a) and (b) above of
each Unconsolidated Affiliate of the Consolidated Group multiplied by the
respective Unconsolidated Affiliate Interest of each member of the Consolidated
Group in such Unconsolidated Affiliate.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 12.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 12.06(b)(iii)).

 

8



--------------------------------------------------------------------------------

“Environmental Claim” means any investigative, enforcement, cleanup, removal,
containment, remedial, or other private or governmental or regulatory action at
any time threatened, instituted, or completed pursuant to any applicable
Environmental Law against any member of the Consolidated Group or against or
with respect to any Property or any condition, use, or activity on any Property
(including any such action against Administrative Agent or any Lender), and any
claim at any time threatened or made by any Person against any member of the
Consolidated Group or against or with respect to any Property or any condition,
use, or activity on any Property (including any such claim against
Administrative Agent or any Lender), relating to damage, contribution, cost
recovery, compensation, loss, or injury resulting from or in any way arising in
connection with any Hazardous Material or any Environmental Law.

“Environmental Indemnities” means each Environmental Indemnity Agreement
executed by Borrower, Parent, and one or more Mortgagors, in favor of
Administrative Agent and the Lenders.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
Hazardous Materials.

“Environmental Liability” means, with respect to any member of the Consolidated
Group, any liability, contingent or otherwise (including any liability for
damages, costs of environmental remediation, fines, penalties or indemnities),
of such member of the Consolidated Group directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Equity Interest Collateral” means one hundred percent (100%) of the Equity
Interests in each Subsidiary Mortgagor.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a

 

9



--------------------------------------------------------------------------------

complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon Borrower or
any ERISA Affiliate.

“Eurocurrency liabilities” has the meaning specified in Section 3.04(e).

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate or the successor
thereto if the British Bankers Association is no longer making a LIBOR rate
available (“LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of LIBOR as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) London Banking Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period or, (ii) if such rate is
not available at such time for any reason, the rate per annum determined by
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two (2) London Banking Days
prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) LIBOR, at approximately 11:00 a.m., London time
determined two (2) London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by Administrative Agent to be the
rate at which deposits in Dollars for delivery on the date of determination in
same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 10.01.

“Excluded Subsidiary” means any Subsidiary (whether direct or indirect) of
Borrower, other than any Subsidiary which owns a Borrowing Base Property or any
Subsidiary which owns any of the Equity Interests of any such Subsidiary, which
(a) is (i) formed for or converted to the specific purpose of holding title to
Properties which are collateral for Indebtedness owing or to be owed by such
Subsidiary, provided that such Indebtedness must be incurred or assumed within
ninety (90) days, such ninety (90) day period to be extended for an additional
sixty (60) days if Borrower provides an executed term sheet or

 

10



--------------------------------------------------------------------------------

commitment letter for the financing of such Property to Administrative Agent
(or, in either instance, for such longer period as Administrative Agent may
agree in writing) of such formation or conversion or such Subsidiary shall cease
to qualify as an Excluded Subsidiary, and (ii) expressly prohibited in writing
from Guaranteeing Indebtedness of any other Person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third-party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided that a Subsidiary meeting the
requirements set forth in this clause (a) shall only remain an “Excluded
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (a) are satisfied, (2) such Subsidiary does not Guarantee any other
Indebtedness and (3) the Indebtedness with respect to which the restrictions
noted in clause (a)(ii) are imposed remains outstanding; (b) is formed for or
converted to the specific purpose of holding title to a Property which is a
Development Property for a period of time not to exceed one hundred eighty
(180) days (or for such longer period as Administrative Agent may agree in
writing) after the date of such formation or conversion or such earlier date
that such Subsidiary shall cease to qualify as an Excluded Subsidiary;
(c)(i) becomes a Subsidiary following the Closing Date, (ii) is not a
Wholly-Owned Subsidiary of Borrower, and (iii) with respect to which Borrower
does not have sufficient voting power to cause such Subsidiary to become a
Guarantor; or (d) is not a Subsidiary organized under the laws of a jurisdiction
of the United States.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Borrower under Section 12.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(a)(ii) or
3.01(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.

“Exclusion Event” means (a) a Borrowing Base Property suffers a Material
Environmental Event after the date such Borrowing Base Property was admitted
into the Borrowing Base, (b) a Borrowing Base Property is subject to any
Casualty or Condemnation that is a Material Property Event, or (c) Required
Lenders determine that a Borrowing Base Property has suffered a Material
Property Event after the date such Borrowing Base Property was admitted into the
Borrowing Base.

“Exclusion Notice” has the meaning specified in Section 5.06(a).

“Existing Letters of Credit” means those certain letters of credit which are
described on Schedule 1.01.

“Extended Maturity Date” means May 12, 2017.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of one one-hundredth of one percent
(1/100 of 1%)) charged to Bank of America on such day on such transactions as
determined by Administrative Agent.

“Fee Letter” means any fee letter among Borrower, Parent, Administrative Agent
and Arranger.

“Fixed Charges” means, for the Consolidated Group, on a consolidated basis for
any period, the sum (without duplication) of (a) Interest Expense, plus
(b) scheduled principal payments on account of Indebtedness of the Consolidated
Group (including, for purposes hereof, scheduled reductions in commitments, but
excluding any regularly scheduled principal payments on any Indebtedness which
pays such Indebtedness in full, but only to the extent that the amount of such
final payment is greater than the scheduled principal payment immediately
preceding such final payment), plus (c) Restricted Payments paid in cash with
respect to preferred Equity Interests of any member of the Consolidated Group,
plus (d) the amounts described in clauses (a), (b), and (c) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate, all for the most recently ended Calculation
Period.

“Foreign Lender” means (a) if Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if Borrower is not a U.S. Person, a Lender that is resident
or organized under the Laws of a jurisdiction other than that in which Borrower
is resident for tax purposes. For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds from Operations” means, for any Person for any period, the sum of (a) Net
Income plus (b) depreciation and amortization expense determined in accordance
with GAAP excluding amortization expense attributable to capitalized debt costs;
provided that there shall not be included in such calculation (i) any proceeds
of any insurance policy other than rental or business interruption insurance
received by such Person, (ii) any gain or loss which is classified as
“extraordinary” in accordance with GAAP, (iii) any capital gains and taxes on
capital gains, (iv) income (or loss) associated with third-party ownership of
non-controlling Equity Interests, and (v) gains or losses on the sale of
discontinued operations.

 

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning specified in Section 4.01.

“Guaranties” means the Subsidiary Guaranty and the Guaranty given by Parent
pursuant to Article IV of this Agreement, and “Guaranty” means any one of the
Guaranties.

“Guarantors” means Parent and the Subsidiary Guarantors and “Guarantor” means
any one of the Guarantors.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Law.

“Historical Financial Statements” means (a) the audited combined balance sheets
of the Predecessor (as defined in Amendment No. 4 to Form S-11 Registration
Statement for Parent as filed with

 

13



--------------------------------------------------------------------------------

the SEC on May 3, 2013) for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of the Predecessor, including the notes
thereto, and (b) the unaudited pro forma consolidated balance sheet for Parent
and its Subsidiaries for the fiscal year ended December 31, 2012, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal year of Parent.

“Improvements” means any member of the Consolidated Group’s interest in and to
all onsite and offsite improvements to any Property, together with all fixtures,
tenant improvements, and appurtenances now or later to be located on such
Property and/or in such improvements.

“Increase Effective Date” has the meaning specified in Section 2.14(d).

“Indebtedness” means, for any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments to the extent such instruments
or agreements support financial, rather than performance, obligations; for the
avoidance of doubt, performance bonds issued for the account of such Person in
the ordinary course of business shall be excluded from “Indebtedness;”

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty (60) days after
the date on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

14



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 12.04(b).

“Information” has the meaning specified in Section 12.07.

“Initial Borrowing Base Properties” means the Properties listed on Schedule
5.01, and “Initial Borrowing Base Property” means any one of the Initial
Borrowing Base Properties.

“Initial Maturity Date” means May 13, 2016.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Expense” means, for the Consolidated Group, on a consolidated basis
for the most recently ended Calculation Period, without duplication, total
interest expense determined in accordance with GAAP (including for the avoidance
of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates).

“Interest Payment Date” means the first Business Day of each month and the
Maturity Date.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one (1), two (2), three (3),
or, subject to availability, six (6) months thereafter, as selected by Borrower
in its Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurodollar Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b) any Interest Period pertaining to a Eurodollar Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition

 

15



--------------------------------------------------------------------------------

(in one transaction or a series of transactions) of assets of another Person
that constitute a business unit. For purposes of covenant compliance, the amount
of any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“IPO” means the initial public offering of Parent’s common Equity Interests
(a) pursuant to which Parent has received net cash proceeds of at least
$130,000,000, and (b) resulting in such common Equity Interests being traded on
the New York Stock Exchange.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998f” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by L/C Issuer and Borrower (or any Subsidiary) or in favor of L/C Issuer
and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date, the aggregate amount available to be
drawn under all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

“Lease” means each existing or future lease, sublease (to the extent of any
Mortgagor’s rights thereunder), or other agreement (other than an Acceptable
Ground Lease) under the terms of which any Person has or acquires any right to
occupy or use any Property, or any part thereof, or interest therein, and each
existing or future guaranty of payment or performance thereunder.

“Lender” has the meaning specified in the introductory paragraph hereto.

 

16



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify Borrower and
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder and shall
include the Existing Letters of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by L/C Issuer.

“Letter of Credit Expiration Date” means the day that is one (1) year after the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $20,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to any Property, and any financing lease
having substantially the same economic effect as any of the foregoing).

“Loan” has the meaning specified in Section 2.01.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the
Security Documents, the Environmental Indemnities, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.15
of this Agreement, the Subsidiary Guaranty, and the Fee Letter.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurodollar Rate Loans, pursuant
to Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, Borrower, each Guarantor, and each Pledgor,
and “Loan Party” means any one of the Loan Parties.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract”.

“Material Adverse Effect” means: (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of Parent and its
Subsidiaries, taken as a whole, or Borrower and its Subsidiaries, taken as a
whole; (b) a material adverse effect on the rights and remedies of
Administrative Agent or any Lender under any Loan Documents, or of the ability
of Borrower and the Loan Parties, taken as a whole, to perform their obligations
under the Loan Documents; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against any Loan Party of any Loan
Document to which it is a party.

 

17



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Person, (a) each contract to
which such Person is a party involving aggregate consideration payable to or by
such Person of, (i) with respect to a Borrowing Base Property, $100,000 or more
in any year or otherwise material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person, or
(ii) with respect to any other Property, $1,000,000 or more in any year or
otherwise material to the business, condition (financial or otherwise),
operations, performance, properties or prospects of such Person, and (b) each
management agreement to which such Person is a party pertaining to any Property
owned by such Person.

“Material Environmental Event” means, with respect to any Property, (a) a
violation of any Environmental Law with respect to such Property, or (b) the
presence of any Hazardous Materials on, about, or under such Property that,
under or pursuant to any Environmental Law, would require remediation, if in the
case of either clause (a) or (b), such event or circumstance could reasonably be
expected to result in a Material Adverse Effect or in a Material Property Event.

“Material Lease” means each Lease of a Borrowing Base Property (or any portion
thereof) covering in excess of either (a) 15,000 square feet or (b) fifteen
percent (15%) of the rentable square footage of such Borrowing Base Property.

“Material Property Event” means, with respect to any Property, the occurrence of
any event or circumstance occurring or arising after the date of this Agreement
that could reasonably be expected to result in a (a) material adverse effect
with respect to the financial condition or the operations of such Property,
(b) material adverse effect on the Appraised Value of such Property, or
(c) material adverse effect on the ownership of such Property.

“Material Title Defects” means, with respect to any Property, defects, Liens
(other than Permitted Liens), and other encumbrances in the nature of easements,
servitudes, restrictions, and rights-of-way that would customarily be deemed
unacceptable title exceptions for a prudent lender (i.e., a prudent lender would
reasonably determine that such exceptions, individually or in the aggregate,
materially impair the value or operations of such Property, would prevent such
Property from being used in the manner in which it is currently being used, or
could reasonably be expected to result in a violation of any Law which could
result in a Material Property Event).

“Maturity Date” means (a) if the Initial Maturity Date is not extended to the
Extended Maturity Date pursuant to Section 2.13, then the Initial Maturity Date,
and (b) if the Initial Maturity Date is extended to the Extended Maturity Date
pursuant to Section 2.13, then the Extended Maturity Date; provided, however,
that in each case, if such date is not a Business Day, then the Maturity Date
shall be the next preceding Business Day.

“Maximum Availability” means, as of any date, an amount equal to the lesser of
(a) the Aggregate Commitments and (b) the Borrowing Base.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to one hundred and five percent (105%) of the Fronting Exposure of
L/C Issuer with respect to Letters of Credit issued and outstanding at such
time, (b) with respect to Cash Collateral consisting of cash or deposit account
balances provided in accordance with the provisions of Sections 2.15(a)(i),
2.15(a) (ii) or 2.15(a)(iii), an amount equal to one hundred and five percent
(105%) of the Outstanding Amount of all LC Obligations, and (c) otherwise, an
amount determined by Administrative Agent and L/C Issuer in their sole
discretion.

 

18



--------------------------------------------------------------------------------

“Mortgageability Amount” means the maximum amount of principal of Loans that
would result in the ratio of (a) Borrowing Base NOI to (b) the product of
(i) such maximum amount of principal of Loans times (ii) the Applicable Mortgage
Constant equal to 1.50 to 1.0.

“Mortgages” means each Mortgage (or Deed of Trust or Deed to Secure Debt, as
applicable), Security Agreement, Financing Statement, and Assignment of Leases
or similarly titled document, each executed by a Mortgagor, to or for the
benefit of Administrative Agent, for the benefit of the Lenders, covering the
Real Estate Collateral and Personal Property Collateral.

“Mortgagors” means, collectively, each Subsidiary Mortgagor, and, in the event
Borrower owns a Borrowing Base Property and executes a Mortgage, Borrower, and
“Mortgagor” means any one of the Mortgagors.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Parent or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including Parent or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.

“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Loan Document) that prohibits the creation of any Lien on any
assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person’s ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person’s ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.

“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however, that Net Income shall exclude
(a) extraordinary gains and extraordinary losses for such period, (b) the net
income of any Subsidiary of Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such Subsidiary
during such period, except that Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and
(c) any income (or loss) for such period of any Person if such Person is not a
Subsidiary of Parent, except that Parent’s equity in the net income of any such
Person for such period shall be included in Net Income up to the aggregate
amount of cash actually distributed by such Person during such period to Parent
or a Subsidiary thereof as a dividend or other distribution (and in the case of
a dividend or other distribution to a Subsidiary of Parent, such Subsidiary is
not precluded from further distributing such amount to Parent as described in
clause (b) of this proviso).

“Net Operating Income” means, for any Property and for any period, an amount
equal to (a) the aggregate gross revenues from the operations of such Property
during such period (excluding all revenues from tenants that are not in
occupancy or paying rent, provided that revenues from tenants that are not in
occupancy, but are paying rent on leases with more than twelve (12) months
remaining may be included in the sole discretion of Administrative Agent), minus
(b) the sum of (i) all expenses and other proper

 

19



--------------------------------------------------------------------------------

charges incurred in connection with the operation of such Property during such
period (including accruals for real estate taxes and insurance, but excluding
debt service charges, income taxes, depreciation, amortization and other
non-cash expenses), which expenses and accruals shall be calculated in
accordance with GAAP, and (ii) an amount equal to the greater of (x) three
percent (3%) of rents and (y) actual management fees paid in cash.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 12.01 and (b) has been
approved by Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Recourse Debt” means, for any Person, any Indebtedness of such Person in
which the holder of such Indebtedness may not look to such Person personally for
repayment, other than to the extent of any security therefor or pursuant to
Customary Recourse Exceptions. For purposes hereof, “Non-Recourse Debt” shall
include Indebtedness of a Subsidiary of Parent or Borrower (other than a
Subsidiary Guarantor) in which the holder of such Indebtedness may look to such
Subsidiary personally for repayment (but not to any constituent owner of such
Person other than for Customary Recourse Exceptions) and such Subsidiary is a
special purpose entity owning only Properties that secure such Indebtedness.

“Non-Recourse Subsidiaries” means one (1) or more Subsidiaries of Borrower
(other than any Subsidiary Guarantor) that have Non-Recourse Debt under which a
default exists, but such default does not result in an Event of Default under
Section 10.01(e), and “Non-Recourse Subsidiary” means any one of the
Non-Recourse Subsidiaries.

“Note” means a promissory note made by Borrower in favor of a Lender evidencing
Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding; provided that all references to
“Obligations” in the Guaranties and the Security Documents, and any other
Guarantees, security agreement, or pledge agreements delivered to Administrative
Agent to Guarantee, or create or evidence Liens securing, the Obligations shall,
in addition to the foregoing, include all present and future indebtedness,
liabilities, and obligations now or hereafter owed to Administrative Agent, any
Lender, any Affiliate of Administrative Agent or any Lender arising from, by
virtue of, or pursuant to any Swap Contract that relates solely to the
Obligations, or any Person who was a Lender or an Affiliate of a Lender at the
time such Swap Contract was entered into.

“Occupancy Rate” means, for any Property, the percentage of the rentable area of
such Property leased by tenants pursuant to bona fide tenant Leases, which
tenants are current on all rent or other payments due under such Leases and
paying cash rent.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

20



--------------------------------------------------------------------------------

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Loans occurring on such date; and (b) with respect
to any L/C Obligations on any date, the amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by Borrower of Unreimbursed
Amounts.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 12.06(d).

“Participant Register” has the meaning specified in Section 12.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

 

21



--------------------------------------------------------------------------------

“Permitted Liens” means Liens permitted by Section 9.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Personal Property Collateral” means the personal property of a Mortgagor in
which security interests are granted to Administrative Agent, for the benefit of
the Lenders, under the Mortgages.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of Parent or any
ERISA Affiliate or any such Plan to which Parent or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Plan Assets” means the assets of an “employee benefit plan,” as defined in
Section 3(3) of ERISA that is covered by Title I of ERISA or any “plan” defined
in Section 4975(e) of the Code, as described in the Plan Assets Regulation, 29
C.F.R. Section 2550.401c-1, pursuant to the principles set forth in John Hancock
Mutual Life Insurance Company v. Harris Trust & Savings Bank, 114 S.Ct. 517
(1993), or otherwise.

“Plan Assets Regulation” means 29 C.F.R. Section 2510.3-101, et seq., as
modified by Section 3(42) of ERISA.

“Platform” has the meaning specified in Section 8.02.

“Pledge Agreement” means each Pledge Agreement or similarly titled document,
executed by a Pledgor, to or for the benefit of Administrative Agent, for the
benefit of the Lenders, covering the Equity Interest Collateral.

“Pledgors” means, collectively, each Person that owns Equity Interests in a
Subsidiary Mortgagor, and “Pledgor” means any one of the Pledgors.

“Pro Forma Financial Statements” has the meaning specified in Section 7.05(b).

“Properties” means real estate properties owned by any member of the
Consolidated Group, and “Property” means any one of the Properties.

“Property Information” has the meaning specified in Section 5.03.

“Property Plans” means the plans and specifications for any Property.

“Public Lender” has the meaning specified in Section 8.02.

“Real Estate Collateral” means each Borrowing Base Property owned by a Mortgagor
that has been pledged or mortgaged to Administrative Agent, for the benefit of
the Lenders.

“Recipient” means Administrative Agent, any Lender, L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.

“Recourse Debt” means, for any Person, Indebtedness of such Person that is not
Non-Recourse Debt.

“Register” has the meaning specified in Section 12.06(c).

 

22



--------------------------------------------------------------------------------

“REIT” means a “real estate investment trust” in accordance with Section 856 of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Loan Notice and (b) with respect to an L/C Credit
Extension, a Letter of Credit Application.

“Required Lenders” means, (a) at any time there are fewer than three
(3) Lenders, all Lenders and (b) at any time there are three (3) or more
Lenders, Lenders having Total Credit Exposures representing at least sixty-six
and two-thirds percent (66-2/3%) of the Total Credit Exposures of all Lenders.
The Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Unreimbursed Amounts that such Defaulting Lender has failed
to fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is L/C Issuer, as the case may be, in
making such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 6.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to Borrower’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Loans and such Lender’s
participation in L/C Obligations at such time.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Recourse Debt” means, for any Person as of any date, Recourse Debt of
such Person that is secured by a Lien.

 

23



--------------------------------------------------------------------------------

“Security Documents” means:

(a) the Pledge Agreements;

(b) the Mortgages;

(c) to the extent required by the Law of the state where a Borrowing Base
Property is located, Assignments of Leases and Rents executed by the applicable
Mortgagor;

(d) financing statements to be filed with the appropriate state and/or county
offices for the perfection of a security interest in any of the Collateral;

(e) estoppel letters, consents, comfort letters, or other confirming agreements
and/or subordination, non-disturbance and attornment agreements executed by each
tenant under a Material Lease;

(f) recognition agreements and estoppel certificates, in form and content
satisfactory to Administrative Agent, with respect to each Acceptable Ground
Lease;

(g) assignments of, and consent and subordination agreements with respect to,
all management, franchise, and similar agreements with respect to the Borrowing
Base Properties; and

(h) all other agreements, documents, and instruments securing the Obligations or
any part thereof, as shall from time to time be executed and delivered by
Borrower, Subsidiary Guarantors, or any other Person in favor of Administrative
Agent.

“Solvent” mean, with respect to any Person on any date of determination, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Borrower.

“Subsidiary Guarantors” means, as of any date, all Subsidiaries of Borrower that
have executed the Subsidiary Guaranty (or an addendum thereto in the form
attached to the Subsidiary Guaranty), but excluding all Subsidiaries of Borrower
that have been released from the Subsidiary Guaranty, and “Subsidiary Guarantor”
means any one of the Subsidiary Guarantors.

 

24



--------------------------------------------------------------------------------

“Subsidiary Guaranty” means the Guaranty Agreement executed by each Subsidiary
Guarantor in favor of Administrative Agent, for the benefit of the Lenders, in
form and substance acceptable to Administrative Agent.

“Subsidiary Mortgagors” means, collectively, each Subsidiary Guarantor executing
a Mortgage, and “Subsidiary Mortgagor” means any one of the Subsidiary
Mortgagors.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
any of the foregoing (including any options to enter into any of the foregoing),
whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for the Consolidated Group as of any date, (a) total
equity on a consolidated basis determined in accordance with GAAP, minus (b) all
intangible assets on a consolidated basis determined in accordance with GAAP
plus (c) all depreciation determined in accordance with GAAP.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $10,000,000.

“Title Company” means Tidewater Title & Escrow, L.L.C. or such other title
insurance company reasonably acceptable to Administrative Agent.

 

25



--------------------------------------------------------------------------------

“Title Insurance Policy” means, for any Borrowing Base Property, an ALTA title
insurance policy (or a title insurance policy promulgated by the Laws of the
state in which such Borrowing Base Property is located if an ALTA insurance
policy is not available), issued by the Title Company in an amount equal to the
Appraised Value of such Borrowing Base Property, insuring that the Mortgages
constitute a valid lien covering such Borrowing Base Property and all
Improvements thereon, having the priority required by Administrative Agent and
subject only to those exceptions and encumbrances (regardless of rank or
priority) Administrative Agent approves, in a form acceptable to Administrative
Agent, and as satisfactory to Administrative Agent with all “standard”
exceptions which can be deleted, including the exception for matters which a
current survey would show, deleted to the fullest extent authorized under
applicable title insurance rules, and Borrower shall (or shall cause the
applicable Mortgagor to) satisfy all requirements therefor permitted; containing
no exception for standby fees or real estate taxes or assessments other than
those for the year in which the closing occurs to the extent the same are not
then due and payable and endorsed “not yet due and payable” and for subsequent
years; providing full coverage against mechanics’ and materialmens’ liens to the
extent authorized under applicable title insurance rules, and Borrower shall (or
shall cause the applicable Mortgagor to) satisfy all requirements therefor;
insuring that no restrictive covenants shown in the Title Insurance Policy have
been violated, and that no violation of the restrictions will result in a
reversion or forfeiture of title; insuring all appurtenant easements; insuring
that fee simple indefeasible or marketable (as coverage is available) fee simple
(or, for ground leasehold, valid leasehold) title to such Borrowing Base
Property and Improvements is vested in Borrower; containing such affirmative
coverage and endorsements as Administrative Agent may require and are available
under applicable title insurance rules, and Borrower shall (or shall cause the
applicable Mortgagor to) satisfy all requirements therefor; insuring any
easements, leasehold estates or other matters appurtenant to or benefiting such
Borrowing Base Property and/or the Improvements as part of the insured estate;
insuring the right of access to such Borrowing Base Property to the extent
authorized under applicable title insurance rules, and Borrower shall (or shall
cause the applicable Mortgagor to) satisfy all requirements therefor; containing
provisions acceptable to Administrative Agent regarding advances and/or
re-advances of Loan funds after closing. No member of the Consolidated Group
shall have any interest, direct or indirect, in the Title Company (or its agent)
or any portion of the premium paid for any Title Insurance Policy.

“Total Asset Value” means, at any time for the Consolidated Group, without
duplication, the sum of the following: (a) an amount equal to (i)(A) Net
Operating Income from all Properties owned by the Consolidated Group for the
then most recently ended Calculation Period, minus Net Operating Income
attributable to all Properties that were sold or otherwise disposed of during
then most recently ended Calculation Period minus (B) the Annual Capital
Expenditure Adjustment with respect to such Properties, divided by (ii) the
Capitalization Rate; plus (b) the aggregate acquisition costs of all Properties
acquired by the Consolidated Group during the then most recently ended
Calculation Period; plus (c) the aggregate book value of all unimproved land
holdings, mortgage or mezzanine loans, notes receivable and/or construction in
progress owned by the Consolidated Group; plus (d) without duplication of the
amounts included in clauses (a), (b), and (c) above with respect to
Unconsolidated Affiliates, the amounts described in clauses (a), (b), and
(c) above of each Unconsolidated Affiliate of the Consolidated Group multiplied
by the respective Unconsolidated Affiliate Interest of each member of the
Consolidated Group in such Unconsolidated Affiliate; plus (e) all Unrestricted
Cash.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, as of any date, the sum of (a) all Indebtedness of
the Consolidated Group, on a consolidated basis, as of such date, plus
(b) without duplication of the amount included in clause (a) above with respect
to Unconsolidated Affiliates, the amount described in clause (a) above of each
Unconsolidated Affiliate of the Consolidated Group multiplied by the respective
Unconsolidated Affiliate Interest of each member of the Consolidated Group in
such Unconsolidated Affiliate.

 

26



--------------------------------------------------------------------------------

“Total Leverage Ratio” means, as of any date, the ratio of (a) Total
Indebtedness as of such date to (b) Total Asset Value.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Recourse Debt” means, as of any date, the sum of (a) all Recourse Debt of
the Consolidated Group as of such date, plus (b) without duplication of the
amount included in clause (a) above with respect to Unconsolidated Affiliates,
all Recourse Debt of each Unconsolidated Affiliate of the Consolidated Group
multiplied by the respective Unconsolidated Affiliate Interest of each member of
the Consolidated Group in such Unconsolidated Affiliate.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unconsolidated Affiliate” means an affiliate of Parent whose financial
statements are not required to be consolidated with the financial statements of
Parent in accordance with GAAP.

“Unconsolidated Affiliate Interest” means, with respect to any Unconsolidated
Affiliate, the aggregate ownership percentage of such member of the Consolidated
Group in such Unconsolidated Affiliate, which shall be calculated as the greater
of (a) such member of the Consolidated Group’s direct or indirect nominal
capital ownership interest in such Unconsolidated Affiliate as set forth in such
Unconsolidated Affiliate’s Organization Documents, and (b) such member of the
Consolidated Group’s direct or indirect economic ownership interest in such
Unconsolidated Affiliate reflecting such member of the Consolidated Group’s
current allocable share of income and expenses of such Unconsolidated Affiliate.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date, an amount equal to all cash and cash
equivalents of the Consolidated Group that are not subject to a Lien (excluding
statutory liens in favor of any depositary bank where such cash is maintained)
or Negative Pledge (other than under the Loan Documents).

 

27



--------------------------------------------------------------------------------

“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:

 

Daily Usage

    Unused Rate     <50 %      0.30 %    ³50 %      0.25 % 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

“Wholly-Owned” means, with respect to the ownership by any Person of any
Property, that one hundred percent (100%) of the title to such Property is held
directly or indirectly by, or one hundred percent (100%) of such Property is
leased pursuant to an Acceptable Ground Lease directly or indirectly by, such
Person.

“Wholly-Owned Subsidiary” means, with respect to any Person on any date, any
corporation, partnership, limited liability company or other entity of which one
hundred percent (100%) of the Equity Interests and one hundred percent (100%) of
the ordinary voting power are, as of such date, owned and Controlled by such
Person.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

28



--------------------------------------------------------------------------------

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Historical Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Consolidated Group shall be deemed to be carried at one hundred percent
(100%) of the outstanding principal amount thereof, and the effects of FASB ASC
825 on financial liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either Borrower or Required Lenders shall so request,
Administrative Agent, the Lenders and Borrower shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of Required Lenders); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) Borrower
shall provide to Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

1.04 Rounding. Any financial ratios required to be maintained by Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, however, that with respect to
any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

 

29



--------------------------------------------------------------------------------

Article II.

The Commitments and Credit Extensions

2.01 Loans. Subject to the terms and conditions set forth herein, each Lender
severally agrees to make loans (each such loan, a “Loan”) to Borrower from time
to time, on any Business Day during the Availability Period, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Commitment; provided, however, that after giving effect to any Borrowing,
(a) the Total Outstandings shall not exceed the Maximum Availability, and
(b) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Commitment. Within the limits of each Lender’s Commitment, and subject to the
other terms and conditions hereof, Borrower may borrow under this Section 2.01,
prepay under Section 2.04, and reborrow under this Section 2.01. Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of Eurodollar Rate Loans shall be made upon Borrower’s
irrevocable notice to Administrative Agent, which may be given by telephone.
Each such notice must be received by Administrative Agent not later than 11:00
a.m. (i) three (3) Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the requested date of
any Borrowing of Base Rate Loans. Each telephonic notice by Borrower pursuant to
this Section 2.02(a) must be confirmed promptly by delivery to Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
(i) whether Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If Borrower fails to specify a Type of
Loan in a Loan Notice or if Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
such Loan Notice, but fails to specify an Interest Period, it will be deemed to
have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice, Administrative Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Loans, and if no timely notice of a conversion or continuation is provided by
Borrower, Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in the preceding subsection.
In the case of a Borrowing, each Lender shall make the amount of its Loan
available to Administrative Agent in immediately available funds at
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Loan Notice. Upon satisfaction of the applicable
conditions set forth in Section 6.02 (and, if such Borrowing is the initial
Credit Extension, Section 6.01), Administrative Agent shall make all funds so
received

 

30



--------------------------------------------------------------------------------

available to Borrower in like funds as received by Administrative Agent either
by (i) crediting the account of Borrower on the books of Bank of America with
the amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to)
Administrative Agent by Borrower; provided, however, that if, on the date the
Loan Notice with respect to such Borrowing is given by Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to Borrower as provided above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of Required
Lenders.

(d) Administrative Agent shall promptly notify Borrower and the Lenders of the
interest rate applicable to any Interest Period for Eurodollar Rate Loans upon
determination of such interest rate. At any time that Base Rate Loans are
outstanding, Administrative Agent shall notify Borrower and the Lenders of any
change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five (5) Interest Periods in effect with respect to Loans.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) L/C Issuer agrees,
in reliance upon the agreements of the Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the date that is thirty (30) days prior to the Maturity Date then in
effect, to issue Letters of Credit for the account of Borrower or its
Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders severally agree to participate in Letters
of Credit issued for the account of Borrower or its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Maximum Availability, (y) the Revolving Credit Exposure of any
Lender shall not exceed such Lender’s Commitment, and (z) the Outstanding Amount
of the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each
request by Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, Borrower’s ability to obtain Letters of Credit shall be fully revolving,
and accordingly Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

31



--------------------------------------------------------------------------------

(ii) L/C Issuer shall not issue any Letter of Credit, if:

(A) the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance, unless Required Lenders have approved
such expiry date; or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii) L/C Issuer shall not be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain L/C Issuer from issuing the
Letter of Credit, or any Law applicable to L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over L/C Issuer shall prohibit, or request that L/C
Issuer refrain from, the issuance of letters of credit generally or the Letter
of Credit in particular or shall impose upon L/C Issuer with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which L/C
Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon L/C Issuer any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which L/C Issuer in good faith
deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by Administrative Agent and L/C Issuer, the
Letter of Credit is in an initial stated amount less than $200,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;
or

(E) any Lender is at that time a Defaulting Lender, unless L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to L/C Issuer (in its sole discretion) with Borrower or such Lender
to eliminate L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.16(a)(iv)) with respect to the Defaulting Lender arising
from either the Letter of Credit then proposed to be issued or that Letter of
Credit and all other L/C Obligations as to which L/C Issuer has actual or
potential Fronting Exposure, as it may elect in its sole discretion.

(iv) L/C Issuer shall not amend any Letter of Credit if L/C Issuer would not be
permitted at such time to issue the Letter of Credit in its amended form under
the terms hereof.

(v) L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

 

32



--------------------------------------------------------------------------------

(vi) L/C Issuer shall act on behalf of the Lenders with respect to any Letters
of Credit issued by it and the documents associated therewith, and L/C Issuer
shall have all of the benefits and immunities (A) provided to Administrative
Agent in Article XI with respect to any acts taken or omissions suffered by L/C
Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Administrative Agent” as used in Article XI included L/C Issuer
with respect to such acts or omissions, and (B) as additionally provided herein
with respect to L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of Borrower delivered to L/C Issuer (with a copy to Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of Borrower. Such Letter of Credit
Application may be sent by facsimile, by United States mail, by overnight
courier, by electronic transmission using the system provided by L/C Issuer, by
personal delivery or by any other means acceptable to L/C Issuer. Such Letter of
Credit Application must be received by L/C Issuer and Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as Administrative Agent and L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail satisfactory to L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to L/C Issuer (A) the Letter of Credit to be amended;
(B) the proposed date of amendment thereof (which shall be a Business Day);
(C) the nature of the proposed amendment; and (D) such other matters as L/C
Issuer may require. Additionally, Borrower shall furnish to L/C Issuer and
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as L/C Issuer or Administrative Agent may require.

(ii) Promptly after receipt of any Letter of Credit Application, L/C Issuer will
confirm with Administrative Agent (by telephone or in writing) that
Administrative Agent has received a copy of such Letter of Credit Application
from Borrower and, if not, L/C Issuer will provide Administrative Agent with a
copy thereof. Unless L/C Issuer has received written notice from any Lender,
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article VI shall not then be
satisfied, then, subject to the terms and conditions hereof, L/C Issuer shall,
on the requested date, issue a Letter of Credit for the account of Borrower or
the applicable Subsidiary or enter into the applicable amendment, as the case
may be, in each

 

33



--------------------------------------------------------------------------------

case in accordance with L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Lender shall be
deemed to, and hereby irrevocably and unconditionally agrees to, purchase from
L/C Issuer a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the amount of such
Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, L/C Issuer will also deliver to Borrower and Administrative Agent a
true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, L/C Issuer shall notify Borrower and
Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), Borrower shall reimburse L/C Issuer through Administrative Agent in an
amount equal to the amount of such drawing. If Borrower fails to so reimburse
L/C Issuer by such time, Administrative Agent shall promptly notify each Lender
of the Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed
Amount”), and the amount of such Lender’s Applicable Percentage thereof. In such
event, Borrower shall be deemed to have requested a Borrowing of Base Rate Loans
to be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 6.02 (other than the delivery of a Loan Notice). Any notice given by L/C
Issuer or Administrative Agent pursuant to this Section 2.03(c)(i) may be given
by telephone if immediately confirmed in writing; provided that the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and Administrative Agent may apply Cash Collateral provided for this
purpose) for the account of L/C Issuer at Administrative Agent’s Office in an
amount equal to its Applicable Percentage of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by Administrative
Agent, whereupon, subject to the provisions of Section 2.03(c)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
Borrower in such amount. Administrative Agent shall remit the funds so received
to L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Borrowing of Base Rate Loans because the conditions set forth in Section 6.02
cannot be satisfied or for any other reason, Borrower shall be deemed to have
incurred from L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to Administrative Agent for the account of
L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of
its participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

 

34



--------------------------------------------------------------------------------

(iv) Until each Lender funds its Loan or L/C Advance pursuant to this
Section 2.03(c) to reimburse L/C Issuer for any amount drawn under any Letter of
Credit, interest in respect of such Lender’s Applicable Percentage of such
amount shall be solely for the account of L/C Issuer.

(v) Each Lender’s obligation to make Loans or L/C Advances to reimburse L/C
Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.03(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against L/C Issuer, Borrower or any
other Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Loans pursuant to this Section 2.03(c) is subject to the conditions set
forth in Section 6.02 (other than delivery by Borrower of a Loan Notice). No
such making of an L/C Advance shall relieve or otherwise impair the obligation
of Borrower to reimburse L/C Issuer for the amount of any payment made by L/C
Issuer under any Letter of Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to Administrative Agent for the
account of L/C Issuer any amount required to be paid by such Lender pursuant to
the foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), then, without limiting the other provisions of this
Agreement, L/C Issuer shall be entitled to recover from such Lender (acting
through Administrative Agent), on demand, such amount with interest thereon for
the period from the date such payment is required to the date on which such
payment is immediately available to L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by L/C Issuer in
connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s Loan
included in the relevant Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of L/C Issuer submitted to any
Lender (through Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after L/C Issuer has made a payment under any Letter of Credit
and has received from any Lender such Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if Administrative Agent receives for
the account of L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by Administrative Agent),
Administrative Agent will distribute to such Lender its Applicable Percentage
thereof in the same funds as those received by Administrative Agent.

(ii) If any payment received by Administrative Agent for the account of L/C
Issuer pursuant to Section 2.03(c)(i) is required to be returned under any of
the circumstances described in Section 12.05 (including pursuant to any
settlement entered into by L/C Issuer in its discretion), each Lender shall pay
to Administrative Agent for the account of L/C Issuer its Applicable Percentage
thereof on demand of Administrative

 

35



--------------------------------------------------------------------------------

Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of Borrower to reimburse L/C Issuer for
each drawing under each Letter of Credit and to repay each L/C Borrowing shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that Borrower or any Subsidiary thereof may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), L/C Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by L/C Issuer of any requirement that exists for L/C Issuer’s
protection and not the protection of Borrower or any waiver by L/C Issuer which
does not in fact materially prejudice Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by L/C Issuer in respect of an otherwise complying item
presented after the date specified as the expiration date of, or the date by
which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by L/C Issuer under such Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by L/C Issuer under such Letter of Credit
to any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, Borrower or any Subsidiary
thereof.

 

36



--------------------------------------------------------------------------------

Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with Borrower’s instructions or other irregularity, Borrower will
immediately notify L/C Issuer. Borrower shall be conclusively deemed to have
waived any such claim against L/C Issuer and its correspondents unless such
notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and Borrower agree that, in paying any
drawing under a Letter of Credit, L/C Issuer shall not have any responsibility
to obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of L/C Issuer, Administrative
Agent, any of their respective Related Parties nor any correspondent,
participant or assignee of L/C Issuer shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Lenders or Required Lenders, as applicable; (ii) any action
taken or omitted in the absence of gross negligence or willful misconduct; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Issuer Document.
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of L/C Issuer,
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, Borrower may have a claim against L/C Issuer, and L/C
Issuer may be liable to Borrower, to the extent, but only to the extent, of any
direct, as opposed to consequential or exemplary, damages suffered by Borrower
which Borrower proves were caused by L/C Issuer’s willful misconduct or gross
negligence or L/C Issuer’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, L/C Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by L/C Issuer and Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
rules of the ISP shall apply to each standby Letter of Credit. Notwithstanding
the foregoing, L/C Issuer shall not be responsible to Borrower for, and L/C
Issuer’s rights and remedies against Borrower shall not be impaired by, any
action or inaction of L/C Issuer required or permitted under any law, order, or
practice that is required or permitted to be applied to any Letter of Credit or
this Agreement, including the Law or any order of a jurisdiction where L/C
Issuer or the beneficiary is located, the practice stated in the ISP or UCP, as
applicable, or in the decisions, opinions, practice statements, or official
commentary of the ICC Banking Commission, the Bankers Association for Finance
and Trade - International Financial Services Association (BAFT-IFSA), or the
Institute of International Banking Law & Practice, whether or not any Letter of
Credit chooses such law or practice.

 

37



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. Borrower shall pay to Administrative Agent for the
account of each Lender in accordance, subject to Section 2.16, with its
Applicable Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each standby Letter of Credit equal to the Applicable Rate for Letters of Credit
times the daily amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) due and payable on the
first (1st) Business Day after the end of each March, June, September and
December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Maturity Date, on the Letter of Credit Expiration
Date and thereafter on demand and (ii) computed on a quarterly basis in arrears.
If there is any change in the Applicable Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of Required Lenders, while any Event
of Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
Borrower shall pay directly to L/C Issuer for its own account a fronting fee
with respect to each issued and outstanding Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth (10th) Business Day after the end of
each March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity Date, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, Borrower shall pay
directly to L/C Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
L/C Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, Borrower shall be obligated to reimburse
L/C Issuer hereunder for any and all drawings under such Letter of Credit.
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of Borrower, and that Borrower’s
business derives substantial benefits from the businesses of such Subsidiaries.

2.04 Prepayments.

(a) Borrower may, upon notice to Administrative Agent, at any time or from time
to time voluntarily prepay Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by Administrative Agent not later
than 11:00 a.m. (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of

 

38



--------------------------------------------------------------------------------

prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof; and (iii) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage of such prepayment. If such notice is given by
Borrower, Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein. Any
prepayment of a Eurodollar Rate Loan shall be accompanied by all accrued
interest on the amount prepaid, together with any additional amounts required
pursuant to Section 3.05. Subject to Section 2.16, each such prepayment shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages.

(b) If for any reason the Total Outstandings at any time exceed the Maximum
Availability then in effect, then Borrower shall immediately prepay Loans and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess; provided, however, that Borrower shall not be required to Cash
Collateralize the L/C Obligations pursuant to this Section 2.04(b) unless after
the prepayment in full of the Loans, the Total Outstandings exceed the Maximum
Availability then in effect.

2.05 Termination or Reduction of Commitments. Borrower may, upon notice to
Administrative Agent, terminate the Aggregate Commitments, or from time to time
permanently reduce the Aggregate Commitments; provided that (a) any such notice
shall be received by Administrative Agent not later than 11:00 a.m. five
(5) Business Days prior to the date of termination or reduction, (b) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole
multiple of $1,000,000 in excess thereof, (c) Borrower shall not terminate or
reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Outstandings would exceed the
Maximum Availability, and (d) if, after giving effect to any reduction of the
Aggregate Commitments, the Letter of Credit Sublimit exceeds the amount of the
Aggregate Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. Administrative Agent will promptly notify the Lenders of
any such notice of termination or reduction of the Aggregate Commitments. Any
reduction of the Aggregate Commitments shall be applied to the Commitment of
each Lender according to its Applicable Percentage. All fees accrued until the
effective date of any termination of the Aggregate Commitments shall be paid on
the effective date of such termination.

2.06 Repayment of Loans. Borrower shall repay to the Lenders on the Maturity
Date the aggregate principal amount of Loans outstanding on such date.

2.07 Interest.

(a) Subject to the provisions of subsection (b) below, (i) each Eurodollar Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

39



--------------------------------------------------------------------------------

(ii) If any amount (other than principal of any Loan) payable by Borrower under
any Loan Document is not paid when due (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Upon the request of Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), Borrower shall
pay interest on the principal amount of all outstanding Obligations hereunder at
a fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Unused Fee. Borrower shall pay to Administrative Agent for the account of
each Lender in accordance with its Applicable Percentage, an unused fee equal to
the Unused Rate times the actual daily amount by which the Aggregate Commitments
exceed the sum of (i) the Outstanding Amount of Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.16.
The unused fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article VI
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period. The unused fee shall be calculated quarterly in arrears,
and if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

(b) Other Fees.

(i) Borrower shall pay to Arranger and Administrative Agent for their own
respective accounts fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

(ii) Borrower shall pay to the Lenders such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

40



--------------------------------------------------------------------------------

2.09 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurodollar Rate) shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by Administrative Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of Borrower or for any other reason, Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by Borrower as of any
applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, Borrower
shall immediately and retroactively be obligated to pay to Administrative Agent
for the account of the applicable Lenders or L/C Issuer, as the case may be,
promptly on demand by Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by Administrative Agent, any Lender or L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of Administrative Agent, any Lender or L/C
Issuer, as the case may be, under Section 2.03(c)(iii) or 2.03(i) or under
Article X. Borrower’s obligations under this paragraph shall survive the
termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by Administrative Agent in the
ordinary course of business. The accounts or records maintained by
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of Administrative Agent in respect of such matters, the
accounts and records of Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender made through Administrative
Agent, Borrower shall execute and deliver to such Lender (through Administrative
Agent) a Note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b) In addition to the accounts and records referred to in subsection (a) above,
each Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
Administrative Agent shall control in the absence of manifest error.

 

41



--------------------------------------------------------------------------------

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by Borrower shall be made free and clear of
and without condition or deduction for any counterclaim, defense, recoupment or
setoff. Except as otherwise expressly provided herein, all payments by Borrower
hereunder shall be made to Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:30 p.m. on
the date specified herein. Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office; provided that any such payment shall, to the extent distributed
after the Business Day following Administrative Agent’s receipt thereof, be
accompanied by interest on such payment amount (payable by Administrative Agent)
calculated at the Federal Funds Rate commencing as of the date which is two
(2) days following the Business Day following Administrative Agent’s receipt of
such payment through the date on which Administrative Agent makes such payment
to the applicable Lender(s). All payments received by Administrative Agent after
2:30 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) Clawback.

(i) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to Administrative Agent such Lender’s
share of such Borrowing, Administrative Agent may assume that such Lender has
made such share available on such date in accordance with Section 2.02 (or, in
the case of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to Administrative Agent, then the applicable
Lender and Borrower severally agree to pay to Administrative Agent forthwith on
demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to Borrower to but excluding the date of payment to Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by Administrative Agent in accordance
with banking industry rules on interbank compensation, plus any administrative,
processing or similar fees customarily charged by Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
Borrower, the interest rate applicable to Base Rate Loans. If Borrower and such
Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to Borrower the
amount of such interest paid by Borrower for such period. If such Lender pays
its share of the applicable Borrowing to Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing. Any
payment by Borrower shall be without prejudice to any claim Borrower may have
against a Lender that shall have failed to make such payment to Administrative
Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of the
Lenders or L/C Issuer hereunder that Borrower will not make such payment,
Administrative Agent may assume that Borrower has made such payment on such date
in accordance herewith and may, in reliance upon such assumption, distribute to
the Lenders or L/C Issuer, as the case may be, the amount due. In such event, if
Borrower has not in fact made such payment, then each of the Lenders or L/C
Issuer, as the case may be, severally agrees to repay to Administrative Agent
forthwith on demand the amount so distributed to such Lender or L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.

 

42



--------------------------------------------------------------------------------

A notice of Administrative Agent to any Lender or Borrower with respect to any
amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
Administrative Agent funds for any Loan to be made by such Lender as provided in
the foregoing provisions of this Article II, and such funds are not made
available to Borrower by Administrative Agent because the conditions to the
applicable Credit Extension set forth in Article VI are not satisfied or waived
in accordance with the terms hereof, Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 12.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 12.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 12.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations held by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender), (y) the application of Cash Collateral
provided for in Section 2.15, or (z) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than an assignment to Borrower or any Affiliate thereof (as to which the
provisions of this Section shall apply).

 

43



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.13 Extension of Maturity Date.

(a) Requests for Extension. Borrower may, by written notice to Administrative
Agent (who shall promptly notify the Lenders) not earlier than one hundred
twenty (120) days and not later than sixty (60) days prior to the Initial
Maturity Date, request that the Initial Maturity Date be extended to the
Extended Maturity Date.

(b) Conditions Precedent. As a condition precedent to the extension of the
Initial Maturity Date to the Extended Maturity Date pursuant to this
Section 2.13:

(i) Borrower shall deliver to Administrative Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by a Responsible Officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such extension and (B) in the case of
Borrower, certifying that, as of the date of the notice described in
Section 2.13(a), as of the Initial Maturity Date and after giving effect to such
extension, (1) the representations and warranties contained in Article VII and
the other Loan Documents are true and correct on and as of the Initial Maturity
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in each of Sections 7.05(a) and 7.05(b)
shall be deemed to refer to the most recent statements furnished pursuant to
Sections 8.01(a) and 8.01(b), respectively, and (2) no Default exists;

(ii) on the Initial Maturity Date, Borrower shall pay to Administrative Agent,
for the pro rata account of each Lender in accordance with their respective
Applicable Percentages, an extension fee equal to one-quarter percent (0.25%) of
the Aggregate Commitments as of such date, which fee shall, when paid, be fully
earned and non-refundable under any circumstances;

 

44



--------------------------------------------------------------------------------

(iii) on the date of the notice described in Section 2.13(a) and the date of
such extension and after giving effect thereto, (A) the representations and
warranties contained in Article VII and the other Loan Documents are true and
correct on and as of the Initial Maturity Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.13, the representations and warranties contained in
each of Sections 7.05(a) and 7.05(b) shall be deemed to refer to the most recent
statements furnished pursuant to Sections 8.01(a) and 8.01(b), respectively, and
(B) no Default exists; and

(iv) Administrative Agent shall have received new Approved Appraisals for each
Borrowing Base Property.

(c) Conflicting Provisions. This Section 2.13 shall supersede any provisions in
Section 12.01 to the contrary.

2.14 Increase in Commitments.

(a) Request for Increase. Provided there exists no Default, upon notice to
Administrative Agent (which shall promptly notify the Lenders), Borrower may
from time to time, request an increase in the Aggregate Commitments by an amount
(for all such requests) not exceeding $150,000,000; provided that (i) any such
request for an increase shall be in a minimum amount of $5,000,000,
(ii) Borrower may make a maximum of three such requests, and (iii) after giving
effect to each such request, the Aggregate Commitments shall not exceed
$250,000,000 (less the amount of any termination of the Aggregate Commitments
pursuant to Section 2.05). At the time of sending such notice, Borrower (in
consultation with Administrative Agent) shall specify the time period within
which each Lender is requested to respond (which shall in no event be less than
ten (10) Business Days from the date of delivery of such notice to the Lenders).

(b) Lender Elections to Increase. Each Lender shall notify Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested increase. Any Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.

(c) Notification by Administrative Agent; Additional Lenders. Administrative
Agent shall notify Borrower and each Lender of the Lenders’ responses to each
request made hereunder. To achieve the full amount of a requested increase and
subject to the approval of Administrative Agent and L/C Issuer (which approvals
shall not be unreasonably withheld), Borrower may also invite additional
Eligible Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to Administrative Agent and its counsel.

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.14, Administrative Agent and Borrower shall
determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase. Administrative Agent shall promptly notify Borrower
and the Lenders of the final allocation of such increase and the Increase
Effective Date.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, Borrower shall deliver to Administrative Agent a certificate of each
Loan Party dated as of the Increase Effective Date (in sufficient copies for
each Lender) signed by a Responsible

 

45



--------------------------------------------------------------------------------

Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of Borrower, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article VII and the other
Loan Documents are true and correct on and as of the Increase Effective Date,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct as of such earlier
date, and except that for purposes of this Section 2.14, the representations and
warranties contained in subsections (a) and (b) of Section 7.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 8.01, and (B) no Default exists. Borrower shall
prepay any Loans outstanding on the Increase Effective Date (and pay any
additional amounts required pursuant to Section 3.05) to the extent necessary to
keep the outstanding Loans ratable with any revised Applicable Percentages
arising from any nonratable increase in the Commitments under this Section.

(f) Conflicting Provisions. This Section 2.14 shall supersede any provisions in
Section 2.12 or 12.01 to the contrary.

2.15 Cash Collateral.

(a) Certain Credit Support Events. If (i) L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the date that is thirty (30) days prior to the
Maturity Date then in effect, any L/C Obligation for any reason remains
outstanding, (iii) Borrower shall be required to provide Cash Collateral
pursuant to Section 10.02, or (iv) there shall exist a Defaulting Lender,
Borrower shall immediately (in the case of clause (iii) above) or within one
Business Day (in all other cases) following any request by Administrative Agent
or L/C Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (iv) above, after giving effect to Section 2.16(a)(iv) and
any Cash Collateral provided by the Defaulting Lender).

(b) Grant of Security Interest. Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) Administrative Agent, for the benefit of Administrative Agent, L/C
Issuer and the Lenders, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.15(c). If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent or L/C Issuer as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
Borrower will, promptly upon demand by Administrative Agent, pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. Borrower shall pay on
demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.16 or 10.02 in respect of Letters of Credit shall be held
and applied to the satisfaction of the specific L/C Obligations, obligations to
fund participations therein (including, as to Cash Collateral

 

46



--------------------------------------------------------------------------------

provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 12.06(b)(vi))) or (ii) the
determination by Administrative Agent and L/C Issuer that there exists excess
Cash Collateral; provided, however, (x) any such release shall be without
prejudice to, and any disbursement or other transfer of Cash Collateral shall be
and remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (y) the Person providing
Cash Collateral and L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 12.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 12.08), shall be applied at such time or times as may
be determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to L/C Issuer hereunder; third, to Cash Collateralize L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 2.15; fourth, as Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Borrower, to be held in a deposit account and released
pro rata in order to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement and (y) Cash
Collateralize L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.15; sixth, to the payment of any amounts
owing to the Lenders or L/C Issuer as a result of any judgment of a court of
competent jurisdiction obtained by any Lender or L/C Issuer against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to Borrower as a result of
any judgment of a court of competent jurisdiction obtained by Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such

 

47



--------------------------------------------------------------------------------

Defaulting Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share and (y) such Loans were made or the related Letters
of Credit were issued at a time when the conditions set forth in Section 6.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.15.

(C) With respect to any fee payable under Section 2.08(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, Borrower shall (1) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay
to L/C Issuer the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such L/C Issuer’s Fronting Exposure to such
Defaulting Lender, and (3) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Applicable Percentages (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (A) the conditions set forth in
Section 6.02 are satisfied at the time of such reallocation (and, unless
Borrower shall have otherwise notified Administrative Agent at such time,
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (B) such reallocation does not cause the
aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Commitment. No reallocation hereunder shall constitute a
waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

48



--------------------------------------------------------------------------------

(v) Cash Collateral. If the reallocation described in Section 2.16(a)(iv) above
cannot, or can only partially, be effected, Borrower shall, without prejudice to
any right or remedy available to it hereunder or under applicable Law, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.15.

(b) Defaulting Lender Cure. If Borrower, Administrative Agent and L/C Issuer
agree in writing that a Lender is no longer a Defaulting Lender, Administrative
Agent will so notify the parties hereto, whereupon as of the effective date
specified in such notice and subject to any conditions set forth therein (which
may include arrangements with respect to any Cash Collateral), that Lender will,
to the extent applicable, purchase at par that portion of outstanding Loans of
the other Lenders or take such other actions as Administrative Agent may
determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages (without giving effect
to Section 2.16(a)(iv)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Borrower while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

Article III.

Taxes, Yield Protection and Illegality

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of Administrative Agent) require the
deduction or withholding of any Tax from any such payment by Administrative
Agent or a Loan Party, then Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If any Loan Party or Administrative Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) Administrative
Agent shall withhold or make such deductions as are determined by Administrative
Agent to be required based upon the information and documentation it has
received pursuant to subsection (e) below, (B) Administrative Agent shall timely
pay the full amount withheld or deducted to the relevant Governmental Authority
in accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

49



--------------------------------------------------------------------------------

(iii) If any Loan Party or Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by Borrower. Without limiting the provisions of
subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with law, or at the option of
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to Borrower by a Lender or L/C Issuer
(with a copy to Administrative Agent), or by Administrative Agent on its own
behalf or on behalf of a Lender or L/C Issuer, shall be conclusive absent
manifest error. Each of the Loan Parties shall, and does hereby, jointly and
severally indemnify Administrative Agent, and shall make payment in respect
thereof within ten (10) days after demand therefor, for any amount which a
Lender or L/C Issuer for any reason fails to pay indefeasibly to Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(ii) Each Lender and L/C Issuer shall, and do hereby, severally indemnify, and
shall make payment in respect thereof within ten (10) days after demand
therefor, (A) Administrative Agent against any Indemnified Taxes attributable to
such Lender or L/C Issuer (but only to the extent that any Loan Party has not
already indemnified Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) Administrative Agent
and the Loan Parties, as applicable, against any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.06(d) relating to
the maintenance of a Participant Register and (C) Administrative Agent and the
Loan Parties, as applicable, against any Excluded Taxes attributable to such
Lender or L/C Issuer, in each case, that are payable or paid by

 

50



--------------------------------------------------------------------------------

Administrative Agent or the Loan Parties in connection with any Loan Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error. Each Lender and L/C Issuer hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender or L/C Issuer, as the case may be, under this Agreement or any
other Loan Document against any amount due to Administrative Agent under this
Section 3.01(c)(ii).

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by Borrower or by Administrative
Agent to a Governmental Authority as provided in this Section 3.01, Borrower
shall deliver to Administrative Agent or Administrative Agent shall deliver to
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to Borrower or Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to
Borrower and Administrative Agent, at the time or times reasonably requested by
Borrower or Administrative Agent, such properly completed and executed
documentation reasonably requested by Borrower or Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by Borrower or
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by Borrower or Administrative Agent as
will enable Borrower or Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Sections 3.01(e)(ii)(A), 3.01(e)(ii)(B) and
3.01(e)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that
Borrower is a U.S. Person:

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

 

51



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI,

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of Borrower within the meaning of Section 881(c)(3)(B) of
the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as

 

52



--------------------------------------------------------------------------------

applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or
Administrative Agent as may be necessary for Borrower and Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
Section 3.01(e)(ii)(D), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify Borrower and Administrative Agent in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender or L/C Issuer, or have any obligation to pay to any Lender
or L/C Issuer, any refund of Taxes withheld or deducted from funds paid for the
account of such Lender or L/C Issuer, as the case may be. If any Recipient
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section 3.01, it shall pay to the Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by a Loan Party under this Section 3.01 with respect to the Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) incurred by
such Recipient, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
Loan Party, upon the request of the Recipient, agrees to repay the amount paid
over to the Loan Party (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
Section 3.01(f) the payment of which would place the Recipient in a less
favorable net after-Tax position than such Recipient would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This Section 3.01(f) shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of Administrative Agent or any assignment of rights
by, or the replacement of, a Lender or L/C Issuer, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Borrower through Administrative

 

53



--------------------------------------------------------------------------------

Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies Administrative Agent and Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) Borrower
shall, upon demand from such Lender (with a copy to Administrative Agent),
prepay or, if applicable, convert all Eurodollar Rate Loans of such Lender to
Base Rate Loans (the interest rate on which Base Rate Loans of such Lender
shall, if necessary to avoid such illegality, be determined by Administrative
Agent without reference to the Eurodollar Rate component of the Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurodollar Rate,
Administrative Agent shall during the period of such suspension compute the Base
Rate applicable to such Lender without reference to the Eurodollar Rate
component thereof until Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, Borrower shall also pay accrued interest on the amount so prepaid or
converted.

3.03 Inability to Determine Rates. If in connection with any request for a
Eurodollar Rate Loan or a conversion to or continuation thereof
(a) Administrative Agent determines that (i) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, or (ii) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (b) Required Lenders
determine that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, Administrative
Agent will promptly so notify Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until Administrative Agent (upon the instruction of
Required Lenders) revokes such notice. Upon receipt of such notice, Borrower may
revoke any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and

 

54



--------------------------------------------------------------------------------

(C) Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or such Lender’s or L/C Issuer’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time Borrower will pay to such
Lender or L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to Borrower shall be
conclusive absent manifest error. Borrower shall pay such Lender or L/C Issuer,
as the case may be, the amount shown as due on any such certificate within
thirty (30) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section 3.04
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that Borrower shall not be required to compensate a
Lender or L/C Issuer pursuant to the foregoing provisions of this Section for
any increased costs incurred or reductions suffered more than nine months prior
to the date that such Lender or L/C Issuer, as the case may be, notifies
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or L/C Issuer’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

 

55



--------------------------------------------------------------------------------

(e) Reserves on Eurodollar Rate Loans. Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least thirty (30) days’ prior notice (with a
copy to Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice thirty (30) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable thirty (30) days
from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
Administrative Agent) from time to time, Borrower shall promptly compensate such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by Borrower (for a reason other than the failure of such Lender
to make a Loan) to prepay, borrow, continue or convert any Loan other than a
Base Rate Loan on the date or in the amount notified by Borrower; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by Borrower pursuant to
Section 12.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
Borrower shall also pay any customary administrative fees charged by such Lender
in connection with the foregoing.

For purposes of calculating amounts payable by Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, L/C Issuer, or any Governmental
Authority for the account of any Lender or L/C Issuer pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02, then at the request of
Borrower such Lender or L/C Issuer shall, as applicable, use reasonable efforts
to designate a different Lending Office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender or L/C
Issuer, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender or L/C Issuer, as the case may
be, to any

 

56



--------------------------------------------------------------------------------

unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or L/C Issuer, as the case may be. Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender or L/C Issuer in connection
with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), Borrower may replace such Lender in accordance with
Section 12.13.

3.07 Survival. All of Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of Administrative Agent.

Article IV.

Parent Guaranty

4.01 The Guaranty. Parent hereby guarantees to Administrative Agent and each of
the holders of the Obligations, as hereinafter provided, as primary obligor and
not as surety, the prompt payment of the Obligations (the “Guaranteed
Obligations”) in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof. Parent hereby further agrees that
if any of the Guaranteed Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateral or otherwise), Parent will promptly pay the same, without any demand
or notice whatsoever, and that in the case of any extension of time of payment
or renewal of any of the Guaranteed Obligations, the same will be promptly paid
in full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

4.02 Obligations Unconditional. The obligations of Parent under Section 4.01 are
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents or other documents
relating to the Obligations, or any substitution, compromise, release,
impairment or exchange of any other guarantee of or security for any of the
Guaranteed Obligations, and, to the fullest extent permitted by applicable Laws,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 4.02 that the obligations of Parent
hereunder shall be absolute and unconditional under any and all circumstances.
Parent agrees that Parent shall have no right of subrogation, indemnity,
reimbursement or contribution against Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto have expired or
been terminated. Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by applicable Laws, the occurrence of any
one or more of the following shall not alter or impair the liability of Parent
hereunder, which shall remain absolute and unconditional as described above:

(a) at any time or from time to time, without notice to Parent, the time for any
performance of or compliance with any of the Guaranteed Obligations shall be
extended, or such performance or compliance shall be waived;

 

57



--------------------------------------------------------------------------------

(b) any of the acts mentioned in any of the provisions of any of the Loan
Documents, or other documents relating to the Guaranteed Obligations or any
other agreement or instrument referred to therein shall be done or omitted;

(c) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents or other documents
relating to the Guaranteed Obligations, or any other agreement or instrument
referred to therein shall be waived or any other guarantee of any of the
Guaranteed Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(d) any Lien granted to, or in favor of, Administrative Agent or any of the
holders of the Guaranteed Obligations as security for any of the Guaranteed
Obligations shall fail to attach or be perfected; or

(e) any of the Guaranteed Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Parent) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Parent).

With respect to its obligations hereunder, Parent hereby expressly waives
diligence, presentment, demand of payment, protest notice of acceptance of the
guaranty given hereby and of Credit Extensions that may constitute obligations
guaranteed hereby, notices of amendments, waivers and supplements to the Loan
Documents and other documents relating to the Guaranteed Obligations, or the
compromise, release or exchange of collateral or security, and all notices
whatsoever, and any requirement that Administrative Agent or any holder of the
Guaranteed Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other documents relating to the
Guaranteed Obligations or any other agreement or instrument referred to

4.03 Reinstatement. Neither Parent’s obligations hereunder nor any remedy for
the enforcement thereof shall be impaired, modified, changed or released in any
manner whatsoever by an impairment, modification, change, release or limitation
of the liability of Borrower, by reason of Borrower’s bankruptcy or insolvency
or by reason of the invalidity or unenforceability of all or any portion of the
Guaranteed Obligations. The obligations of Parent under this Article IV shall be
automatically reinstated if and to the extent that for any reason any payment by
or on behalf of any Person in respect of the Guaranteed Obligations is rescinded
or must be otherwise restored by any holder of any of the Obligations, whether
as a result of any proceedings pursuant to any Debtor Relief Law or otherwise,
and Parent agrees that it will indemnify Administrative Agent and each holder of
Guaranteed Obligations on demand for all reasonable out-of-pocket costs and
expenses (including all reasonable fees, expenses and disbursements of any law
firm or other outside counsel incurred by Administrative Agent) incurred by
Administrative Agent or such holder of Guaranteed Obligations in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any Debtor Relief Law.

4.04 Certain Waivers. Parent acknowledges and agrees that (a) the guaranty given
hereby may be enforced without the necessity of resorting to or otherwise
exhausting remedies in respect of any other security or collateral interests,
and without the necessity at any time of having to take recourse against
Borrower hereunder or against any collateral securing the Guaranteed Obligations
or otherwise, (b) it will not assert any right to require the action first be
taken against Borrower or any other Person (including any co guarantor) or
pursuit of any other remedy or enforcement any other right and (c) nothing
contained herein shall prevent or limit action being taken against Borrower
hereunder, under

 

58



--------------------------------------------------------------------------------

the other Loan Documents or the other documents and agreements relating to the
Guaranteed Obligations or from foreclosing on any security or collateral
interests relating hereto or thereto, or from exercising any other rights or
remedies available in respect thereof, if neither Borrower nor Guarantors shall
timely perform their obligations, and the exercise of any such rights and
completion of any such foreclosure proceedings shall not constitute a discharge
of Parent’s obligations hereunder unless as a result thereof, the Guaranteed
Obligations shall have been paid in full and the commitments relating thereto
shall have expired or been terminated, it being the purpose and intent that
Parent’s obligations hereunder be absolute, irrevocable, independent and
unconditional under all circumstances.

4.05 Remedies. Parent agrees that, to the fullest extent permitted by applicable
Laws, as between Guarantors, on the one hand, and Administrative Agent and the
holders of the Guaranteed Obligations, on the other hand, the Guaranteed
Obligations may be declared to be forthwith due and payable as provided in
Section 10.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 10.02) for purposes of Section 4.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Guaranteed Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Guaranteed Obligations being deemed to have
become automatically due and payable), the Guaranteed Obligations (whether or
not due and payable by any other Person) shall forthwith become due and payable
by Parent for purposes of Section 4.01.

4.06 Rights of Contribution. Parent hereby agrees that, in connection with
payments made hereunder, Parent shall have a right of contribution from each
other Guarantor in accordance with applicable Laws. Such contribution rights
shall be subordinate and subject in right of payment to the Guaranteed
Obligations until such time as the Guaranteed Obligations have been irrevocably
paid in full and the commitments relating thereto shall have expired or been
terminated, and Parent shall not exercise any such contribution rights until the
Guaranteed Obligations have been irrevocably paid in full and the commitments
relating thereto shall have expired or been terminated.

4.07 Guaranty of Payment; Continuing Guaranty. The guarantee in this Article IV
is a guaranty of payment and performance, and not merely of collection, and is a
continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

Article V.

Borrowing Base

5.01 Initial Borrowing Base. As of the Closing Date, the Borrowing Base shall
consist of the Initial Borrowing Base Properties.

5.02 Changes in Borrowing Base Calculation. Each change in the Borrowing Base
shall be effective upon receipt of a new Borrowing Base Report pursuant to
Section 8.02(b); provided that any increase in the Borrowing Base reflected in
such Borrowing Base Report shall not become effective until the fifth
(5th) Business Day following delivery thereof and provided, further, that any
change in the Borrowing Base as a result of the receipt of a new Approved
Appraisal pursuant to Section 5.09 shall be effective upon the date that
Administrative Agent and Required Lenders approve such Approved Appraisal, and
any change in the Borrowing Base as a result of the admission of a Property into
the Borrowing Base pursuant to Section 5.03 shall be effective upon the date
that such Property is admitted into the Borrowing Base.

5.03 Requests for Admission into Borrowing Base. Borrower shall provide
Administrative Agent with a written request for a Property to be admitted into
the Borrowing Base. Such request shall be accompanied by information regarding
such Property (the “Property Information”) including the

 

59



--------------------------------------------------------------------------------

following, in each case acceptable to Administrative Agent: (a) a general
description of such Property’s location, market, and amenities; (b) a property
description; (c) if such Property was or will be acquired within twelve
(12) months prior to admission into the Borrowing Base, purchase information
(including any contracts of sale and closing statements); (d) cash flow
projections through the then current Maturity Date and operating statements for
at least the previous three (3) years or since opening or acquisition if open or
acquired for less than three (3) years; (e) copies of all zoning reports,
property condition reports, quality assurance reports, and inspection reports;
(f) a rent roll for such Property; and (g) a copy of the most-recent appraisal,
if any, obtained by Borrower.

5.04 Eligibility. In order for a Property to be eligible for inclusion in the
Borrowing Base, such Property shall satisfy the following:

(a) such property is primarily an office, retail, or for-rent multi-family
Property;

(b) such Property is located within the continental United States;

(c) such Property is Wholly-Owned by Borrower or a Subsidiary Guarantor which is
organized in the continental United States;

(d) if such Property is owned by a Subsidiary that is not a Wholly-Owned
Subsidiary of Borrower, then (i) Borrower owns, directly or indirectly, at least
eighty percent (80%) of the issued and outstanding Equity Interests of such
Subsidiary, free and clear of any Liens, and (ii) such Subsidiary is Controlled
(including control over operating activities of such Subsidiary and the ability
of such Subsidiary to Dispose of, grant Liens on, or otherwise encumber assets,
incur, repay and prepay Indebtedness, provide Guarantees and make Restricted
Payments, in each case without any requirement for the consent of any other
Person) exclusively by Borrower and/or one or more Wholly-Owned Subsidiaries of
Borrower; provided that the amount of the Borrowing Base attributable to
Subsidiaries that are not Wholly-Owned Subsidiaries shall not exceed twenty
percent (20%) of the Borrowing Base;

(e) if such Property is owned by a Subsidiary Guarantor, then such Subsidiary
Guarantor may not incur, Guarantee, or otherwise be liable for any Indebtedness
(other than the Obligations);

(f) such Property is not subject to any ground lease (other than an Acceptable
Ground Lease), any Lien (other than Permitted Liens), or any Negative Pledge;

(g) except for restrictions set forth herein, Borrower or the applicable
Subsidiary Guarantor that owns such Property has the unilateral right to
(i) Dispose of such Property, and (ii) create a Lien on such Property as
security for Indebtedness of Borrower or such Subsidiary Guarantor;

(h) such Property is not unimproved land or property under development;

(i) such Property is free of all material structural defects or architectural
deficiencies, Material Title Defects, Material Environmental Event, or other
adverse matters which, individually or collectively, could result in a Material
Property Event;

(j) all management, franchise and similar agreements pertaining to such Property
must be reasonably acceptable to Administrative Agent;

 

60



--------------------------------------------------------------------------------

(k) after giving pro forma effect to such Property’s inclusion in the Borrowing
Base Property, the Occupancy Rate for all Borrowing Base Properties must be at
least eighty percent (80%); and

(l) all Property Information and the documentation required pursuant to
Section 5.11 with respect to such Property shall be reasonably acceptable to
Administrative Agent.

5.05 Approval of Borrowing Base Properties. Each Property shall be subject to
Administrative Agent’s and Required Lenders’ approval for admission into the
Borrowing Base. Administrative Agent and Required Lenders shall approve or
disapprove of the designation of a Property as a Borrowing Base Property within
ten (10) Business Days of the receipt of all Property Information with respect
to such Property. Notwithstanding the foregoing guidelines, Administrative Agent
and Required Lenders hereby approve all Initial Borrowing Base Properties for
admission into the Borrowing Base.

5.06 Exclusion Event.

(a) After the occurrence of an Exclusion Event, Required Lenders shall have the
right in their sole discretion at any time and from time to time to notify
Borrower that, effective ten (10) Business Days after the giving of such notice
(the “Exclusion Notice”) and for so long as the circumstances giving rise to
such Exclusion Event exist, such Property shall no longer be included in the
Borrowing Base.

(b) Borrowing Base Properties which have been subject to an Exclusion Event may,
at Borrower’s request, be released from the Borrowing Base; provided that such
release shall be subject to the conditions for release set forth in
Section 5.10.

(c) If Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then Borrower may give Administrative Agent written
notice thereof (together with reasonably detailed evidence of the cure of such
condition) and such Borrowing Base Property shall, effective with the delivery
by Borrower of the next Borrowing Base Report, be considered a Borrowing Base
Property for purposes of calculating the Borrowing Base as long as such
Borrowing Base Property meets all the requirements to be included in the
Borrowing Base set forth in this Article V.

5.07 Liens on Borrowing Base Properties. A Property shall not be admitted into
the Borrowing Base until: (a) the applicable Mortgagor shall have executed and
delivered (or caused to be executed and delivered) to Administrative Agent, for
the benefit of the Lenders, (i) if the applicable Mortgagor is a Subsidiary
Mortgagor, the Subsidiary Guaranty and (ii) Security Documents covering such
Property; (b) if such Property is owned by a Subsidiary Mortgagor, the
applicable Pledgors shall have executed and delivered (or caused to be executed
and delivered) a Pledge Agreement covering the Equity Interests with respect to
the applicable Subsidiary Mortgagor; (c) Administrative Agent shall have a
perfected, first priority Lien on such Property (subject to Liens permitted
under Section 9.01), for the benefit of the Lenders; and (d) Borrower and the
applicable Mortgagor shall have delivered to Administrative Agent (who shall
make available to the Lenders) all of the documentation listed in Section 5.11.

5.08 Notice of Admission of New Borrowing Base Properties. If, after the date of
this Agreement, a Property meets all the requirements to be included in the
Borrowing Base set forth in this Article V, then Administrative Agent shall
notify Borrower and Lenders in writing (a) that such Property is admitted into
the Borrowing Base, and (b) of any changes to the Borrowing Base as a result of
the admission of such Property into the Borrowing Base.

 

61



--------------------------------------------------------------------------------

5.09 Appraisals of Borrowing Base Properties.

(a) Administrative Agent will be entitled to obtain, at Borrower’s expense, a
new Approved Appraisal for any Borrowing Base Property whose most-recent
Approved Appraisal is more than twelve (12) months old; provided that in
addition to the foregoing, Administrative Agent will be entitled to obtain, and
at the request of Required Lenders shall obtain, at Borrower’s expense,
additional Approved Appraisals of any Borrowing Base Property or any part
thereof if (i) an Event of Default has occurred and is continuing at the time
Administrative Agent orders such Approved Appraisal, (ii) Borrower has exercised
the option to extend the Maturity Date pursuant to Section 2.13, or (iii) an
appraisal is required under applicable Law.

(b) Borrower may at its option request that Administrative Agent obtain, at
Borrower’s expense, an Approved Appraisal of any Borrowing Base Property or any
part thereof, and Administrative Agent shall notify Borrower and Lenders in
writing of any changes to the Borrowing Base as a result of the receipt of such
Approved Appraisal.

5.10 Release of Borrowing Base Property. Upon ten (10) days’ prior written
request of Borrower, Administrative Agent shall release a Borrowing Base
Property from the Borrowing Base and any and all Liens in such Borrowing Base
Property and, where appropriate, in the Equity Interests of the applicable
Mortgagor granted pursuant to the Security Documents and, where appropriate,
release such Mortgagor from the Subsidiary Guaranty; provided that (a) no
Default exists before and after giving effect thereto (other than Defaults
solely with respect to such Borrowing Base Property that would no longer exist
after giving effect to the release of such Borrowing Base Property from the
Borrowing Base), (b) after giving effect thereto, there are at least four
(4) Borrowing Base Properties, unless all Lenders approve a lesser amount or
there are less than four (4) Borrowing Base Properties as a result of a
Borrowing Base Property being excluded from the Borrowing Base pursuant to
Section 5.06, (c) neither Armada Hoffler Tower nor Williams Mullen Tower shall
be released from the Borrowing Base unless all Lenders approve such release,
(d) all representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such requested release,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they shall be true and correct as of such
earlier date, and (e) such Borrowing Base Property shall be released in
connection with a sale, financing or other transaction undertaken by a Loan
Party and involving such Borrowing Base Property, and the removal of such
Borrowing Base Property is necessary or advisable to facilitate such
transaction; provided, further, that Administrative Agent shall have no
obligation to release any such Liens or obligations without a Borrowing Base
Report setting forth in reasonable detail the calculations required to establish
the amount of the Borrowing Base without such Borrowing Base Property and a
Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Consolidated Group is in compliance with the terms of
this Agreement without the inclusion of such Borrowing Base Property in the
calculation of the Borrowing Base, in each case as of the date of such release
and after giving effect to any such release.

5.11 Documentation Required with Respect to Borrowing Base Properties. Borrower
shall deliver, or shall cause the applicable Mortgagor to deliver, each of the
following with respect to each Property to be admitted to the Borrowing Base:

(a) unless otherwise agreed or approved by Administrative Agent (it being agreed
that no ALTA survey shall be required for any condominium property): (i) two
(2) prints of an

 

62



--------------------------------------------------------------------------------

original ALTA survey of each Borrowing Base Property and improvements thereon,
together with a surveyor’s certificate, as are reasonably satisfactory to
Administrative Agent and the Title Company; and (ii) a flood insurance policy in
an amount required by Administrative Agent, but in no event less than the amount
sufficient to meet the requirements of applicable Law and the Flood Disaster
Protection Act of 1973, or evidence reasonably satisfactory to Administrative
Agent that such Property is not located in a flood hazard area;

(b) (i) true and correct copies of each Material Lease and any Guarantees
thereof and (ii) estoppel certificates and subordination and attornment
agreements (including nondisturbance agreements if and to the extent agreed by
Administrative Agent in its discretion) (“SNDA’s”), with respect to each
Material Lease, in form and content reasonably satisfactory to Administrative
Agent, from the tenants and subtenants as Administrative Agent may reasonably
require (provided that existing SNDA’s will be reviewed by Administrative Agent
prior to the admission of such Property into the Borrowing Base and such SNDA’s
will be deemed acceptable to Administrative Agent if such SNDA’s are reasonably
satisfactory to Administrative Agent);

(c) (i) evidence satisfactory to Administrative Agent that no portion of the
Improvements of such Property are located within “wetlands” under any applicable
Law (unless all necessary approvals and permits have been obtained and remain in
full force and effect) and (ii) an Acceptable Environmental Report for such
Property addressed to Administrative Agent (or subject to a reliance letter
reasonably satisfactory to Administrative Agent), made within one hundred and
eighty (180) days prior to the date such Property is admitted to the Borrowing
Base, showing that such Property is in compliance with Environmental Laws, and
(iii) a certificate certified by a Responsible Officer of Borrower that Borrower
or the applicable Mortgagor is complying in good faith with the recommendations
set forth in the Acceptable Environmental Report;

(d) evidence that all applicable zoning ordinances, restrictive covenants, and
Laws affecting such Property (i) permit the use for which such Property is
intended and (ii) have been or will be complied with without the existence of
any variance, non-complying use, nonconforming use (other than a legally
non-conforming use) or other special exception or if a variance, permit or
special exception is required, such has been obtained and remains in full force
and effect;

(e) (i) executed, acknowledged, and/or sworn to, as required, counterparts of
the Mortgages, which shall have been delivered to the Title Company and released
for recordation in the official records of the city or county in which such
Property is located, and (ii) UCC-1 financing statements which shall have been
furnished for filing in all filing offices that Administrative Agent may
reasonably require;

(f) a pro forma Title Insurance Policy in the amounts set forth in the
definition of Title Insurance Policies or a commitment to issue such Title
Insurance Policy from the Title Company (Borrower and Borrower’s counsel shall
not have any interest, direct or indirect, in the Title Company (or its agent)
or any portion of the premium paid for the Title Insurance Policy);

(g) (i) evidence that no contractor’s, supplier’s, mechanic’s or materialman’s
Lien claim or notice, lis pendens, judgment, or other claim or encumbrance
against such Property has been filed for record in the county where such
Property is located or in any other public record which by Law provides notice
of claims or encumbrances regarding such Property (unless otherwise permitted
under Section 9.01); (ii) a certificate or certificates of a reporting service
acceptable to Administrative Agent, reflecting the results of searches made not
earlier than forty

 

63



--------------------------------------------------------------------------------

five (45) days prior to the date such Property is admitted to the Borrowing
Base, (A) of the central and local Uniform Commercial Code records, showing no
filings against any of the Collateral or against Borrower or the applicable
Mortgagor related to the Property otherwise, except as consented to by
Administrative Agent; and (B) if required by Administrative Agent, of the
appropriate judgment and tax Lien records, showing no outstanding judgment or
tax Lien against Borrower or the applicable Mortgagor, in each case, unless
otherwise permitted under Section 9.01;

(h) an Approved Appraisal of such Property;

(i) if such Property is held pursuant to an Acceptable Ground Lease, true and
correct copies of such Acceptable Ground Lease and any Guarantees thereof;

(j) a probable maximum loss report for such Property if such Property is located
in a Seismic Zone 3 or a Seismic Zone 4 or if requested by Administrative Agent;

(k) evidence of the current property condition including a structural
engineering report performed by an engineer reasonably satisfactory to
Administrative Agent;

(l) true and correct copies of all management, franchise and similar agreements
relating to such Property;

(m) evidence that all insurance relating to such Property and required to be
maintained pursuant to the Loan Documents has been obtained and is in effect;

(n) copies of all permits, licenses, and certificates of occupancy relating to
such Property to the extent such copies are reasonably available and reasonably
requested by Administrative Agent;

(o) UCC, tax, judgment, and litigation searches related to the applicable
Mortgagor and the owners of the Equity Interests of the applicable Mortgagor;

(p) a favorable opinion of counsel in the jurisdictions in which the Property is
located, addressed to Administrative Agent and each Lender, as to such matters
concerning the applicable Mortgagor and the Loan Documents as Administrative
Agent may reasonably request;

(q) a Borrowing Base Report setting forth in reasonable detail the calculations
required to establish the amount of the Borrowing Base (subject to the receipt
of an Approved Appraisal) with such Property included in the Borrowing Base; and

(r) a Compliance Certificate setting forth in reasonable detail the calculations
required to show that the Consolidated Group will be in compliance with the
terms of this Agreement with the such Property included in the Borrowing Base.

 

64



--------------------------------------------------------------------------------

Article VI.

Conditions Precedent to Credit Extensions

6.01 Conditions of Initial Credit Extension. The obligation of L/C Issuer and
each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) or electronic copies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the case of certificates of governmental officials, a
recent date before the Closing Date) and each in form and substance satisfactory
to Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Subsidiary Guaranty, and
Security Documents with respect to the Initial Borrowing Base Properties, in
each case sufficient in number for distribution to Administrative Agent, each
Lender, Parent, and Borrower;

(ii) a Note executed by Borrower in favor of each Lender requesting a Note;

(iii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(iv) such documents and certifications as Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v) a favorable opinion of Williams Mullen, counsel to the Loan Parties,
addressed to Administrative Agent and each Lender, as to the matters concerning
the Loan Parties and the Loan Documents as Required Lenders may reasonably
request;

(vi) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(vii) a certificate signed by a Responsible Officer of Borrower certifying
(A) that the conditions specified in Sections 6.02(a) and (b) have been
satisfied, (B) that there has been no event or circumstance since the date of
the Historical Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) the Proforma Financial Statements, and (D) a proforma calculation of the
Total Leverage Ratio as of the Closing Date;

 

65



--------------------------------------------------------------------------------

(viii) a certificate signed by a Responsible Officer of Parent certifying
(A) pro forma compliance with all financial covenants set forth in Section 9.15;
and (B) no action, suit, investigation or proceeding is pending or, the
knowledge of any Loan Party, threatened in any court or before any arbitrator or
governmental authority related to the transactions contemplated by this
Agreement or that could reasonably be expected to have a Material Adverse
Effect;

(ix) a duly completed Borrowing Base Report and Compliance Certificate as of the
last day of the fiscal quarter of Borrower ended on December 31, 2012, signed by
a Responsible Officer of Borrower and Parent;

(x) the Property Information and the documentation required pursuant to
Section 5.11 with respect to each of the Initial Borrowing Base Properties;

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect; and

(xii) such other assurances, certificates, documents, consents or opinions as
Administrative Agent, L/C Issuer or Required Lenders may reasonably require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by Administrative Agent, Borrower shall have paid all fees,
charges and disbursements of counsel to Administrative Agent (directly to such
counsel if requested by Administrative Agent) to the extent invoiced prior to or
on the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between Borrower and Administrative Agent).

(d) Administrative Agent and Lenders shall have received and be reasonably
satisfied with the Pro Forma Financial Statements.

(e) The IPO shall have occurred.

Without limiting the generality of the provisions of the last paragraph of
Section 11.03, for purposes of determining compliance with the conditions
specified in this Section 6.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

6.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type, or a continuation of Eurodollar Rate
Loans) is subject to the following conditions precedent:

(a) The representations and warranties of Borrower and each other Loan Party
contained in Article VII or any other Loan Document, or which are contained in
any document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of

 

66



--------------------------------------------------------------------------------

such earlier date, and except that for purposes of this Section 6.02, the
representations and warranties contained in subsections (a) and (b) of
Section 7.05 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 8.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) Administrative Agent and, if applicable, L/C Issuer shall have received a
Request for Credit Extension in accordance with the requirements hereof.

(d) After giving effect to such proposed Credit Extension, the Total
Outstandings do not exceed the Maximum Availability.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurodollar Rate
Loans) submitted by Borrower shall be deemed to be a representation and warranty
that the conditions specified in Sections 6.02(a) and (b) have been satisfied on
and as of the date of the applicable Credit Extension.

Article VII.

Representations and Warranties

Each of Parent and Borrower represents and warrants to Administrative Agent and
the Lenders that:

7.01 Existence, Qualification and Power; Compliance with Laws. Each member of
the Consolidated Group (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to
(i) own or lease its assets and carry on its business and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, and (c) is duly qualified and is licensed and,
as applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c) to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

7.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.

7.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

7.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto.

 

67



--------------------------------------------------------------------------------

This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.

7.05 Financial Statements; No Material Adverse Effect.

(a) The Historical Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Group as of the date thereof and their results of operations
for the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of the Consolidated Group as of the date thereof, including
liabilities for taxes, material commitments and Indebtedness.

(b) The consolidated and consolidating pro forma balance sheets of the
Consolidated Group as of the Closing Date, and the related consolidated and
consolidating pro forma statements of income and cash flows for the portion of
the fiscal year then ended (the “Pro Forma Financial Statements”), certified by
the chief financial officer or treasurer of Parent, copies of which have been
furnished to Administrative Agent and each Lender, fairly present the
consolidated and consolidating pro forma financial condition of the Consolidated
Group as of such date and the consolidated and consolidating pro forma results
of operations of Consolidated Group for the period ended on such date, all in
accordance with GAAP.

(c) Since the date of the Historical Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

7.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against any member of the Consolidated Group or
against any of their properties or revenues that (a) purport to affect or
pertain to this Agreement or any other Loan Document, or any of the transactions
contemplated hereby, or (b) except as specifically disclosed in Schedule 7.06,
either individually or in the aggregate, if determined adversely, could
reasonably be expected to have a Material Adverse Effect, and there has been no
adverse change in the status, or financial effect on any member of the
Consolidated Group, of the matters described on Schedule 7.06.

7.07 No Default. No member of the Consolidated Group is in default under or with
respect to any Contractual Obligation that could, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. No Default
has occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.

7.08 Ownership of Property; Liens. Each member of the Consolidated Group has
good record and marketable title in fee simple to, or valid leasehold interests
in, all Properties necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each applicable
Mortgagor has good record and marketable fee simple title (or, in the case of
Acceptable Ground Leases, a valid leasehold) to the Borrowing Base Property
owned by such Mortgagor, subject only to Liens permitted by Section 9.01. All of
the outstanding Equity Interests in each Subsidiary Mortgagor have been validly
issued, are fully paid and nonassessable and are owned by the applicable
Pledgors free and clear of all Liens (other than Liens permitted by
Section 9.01).

 

68



--------------------------------------------------------------------------------

7.09 Environmental Compliance. The members of the Consolidated Group have
conducted in the ordinary course of business a review of the effect of existing
Environmental Laws and claims alleging potential liability or responsibility for
violation of any Environmental Law on their respective businesses, operations
and properties, and as a result thereof Parent and Borrower have reasonably
concluded that, except as specifically disclosed in Schedule 7.09, such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.10 Insurance. The properties of the Consolidated Group are insured with
financially sound and reputable insurance companies not Affiliates of any member
of the Consolidated Group, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where the members of the
Consolidated Group operate. The Borrowing Base Properties are insured as
required pursuant to the Mortgages.

7.11 Taxes. The members of the Consolidated Group have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against any member of the Consolidated Group that would, if made,
have a Material Adverse Effect. No member of the Consolidated Group is party to
any tax sharing agreement.

7.12 ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of Parent and
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.

(b) There are no pending or, to the best knowledge of Parent and Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither Parent nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) Parent and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is sixty percent (60%) or higher and neither Parent nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan

 

69



--------------------------------------------------------------------------------

to drop below sixty (60%) as of the most recent valuation date; (iv) neither
Parent nor any ERISA Affiliate has incurred any liability to the PBGC other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (v) neither Parent nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

(d) The underlying assets of each member of the Consolidated Group do not
constitute Plan Assets.

7.13 Subsidiaries; Equity Interests. Parent has no Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 7.13, and all of the outstanding
Equity Interests in such Subsidiaries have been validly issued, are fully paid
and nonassessable and are owned by the applicable member of the Consolidated
Group in the amounts specified on Part (a) of Schedule 7.13 free and clear of
all Liens. Parent has no direct or indirect equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 7.13.

7.14 Margin Regulations; Investment Company Act.

(a) Neither Parent nor Borrower is engaged and will not engage, principally or
as one of their important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b) None of Parent, Borrower, any Person Controlling Borrower, or any other
member of the Consolidated Group is or is required to be registered as an
“investment company” under the Investment Company Act of 1940.

7.15 Disclosure. Parent and Borrower have disclosed to Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which any member of the Consolidated Group is subject, and all other matters
known to them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No report, financial statement,
certificate or other information furnished (whether in writing or orally) by or
on behalf of any member of the Consolidated Group to Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

7.16 Compliance with Laws. Each member of the Consolidated Group is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

70



--------------------------------------------------------------------------------

7.17 Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 12.02.

7.18 Borrowing Base Properties.

(a) Each Property identified by Borrower as a Borrowing Base Property in the
most-recent Borrowing Base Report delivered to Administrative Agent hereunder
satisfies the criteria set forth in the definition of Borrowing Base and no
Exclusion Event has occurred and is continuing with respect to any such
Property.

(b) Each Borrowing Base Property complies in all material respects with all
Laws, including all subdivision and platting requirements, without reliance on
any adjoining or neighboring property.

(c) The Improvements comply in all material respects with all Laws regarding
access and facilities for handicapped or disabled persons.

(d) The Improvements have not suffered any Casualty or otherwise been damaged
(ordinary wear and tear excepted) and not repaired.

(e) No Borrowing Base Property is the subject of any pending or, to any Loan
Party’s knowledge, threatened Condemnation or adverse zoning proceeding.

(f) No Loan Party has directly or indirectly conveyed, assigned, or otherwise
disposed of, or transferred (or agreed to do so) any development rights, air
rights, or other similar rights, privileges, or attributes with respect to any
Borrowing Base Properties, including those arising under any zoning or property
use ordinance or other Law.

(g) All utility services necessary for the use of the Borrowing Base Properties
and the Improvements and the operation thereof for their intended purpose are
available at the Borrowing Base Property.

(h) No Loan Party has made any contract or arrangement of any kind the
performance of which by the other party thereto would give rise to Liens on the
Borrowing Base Properties.

(i) No Borrowing Base Property is part of a larger tract of Property owned by
any Loan Party or otherwise included under any unity of title or similar
covenant with other Property not owned by a Loan Party and each Borrowing Base
Property constitutes a separate tax lot or lots with a separate tax assessment
or assessments for such Borrowing Base Property and the Improvements thereon,
independent of those for any other Property or improvements.

(j) The Property Plans for each Borrowing Base Property have been approved by
all applicable Governmental Authorities and comply in all material respects with
all applicable Laws, restrictive covenants, rules and regulations.

(k) The current and anticipated use of the Borrowing Base Properties complies in
all material respects with all applicable zoning ordinances, regulations, and
restrictive covenants affecting the Borrowing Base Properties without the
existence of any variance, non-complying use, nonconforming use, or other
special exception, all use restrictions of any Governmental Authority having
jurisdiction have been satisfied in all material respects, and no violation of
any Law or regulation exists with respect thereto.

 

71



--------------------------------------------------------------------------------

7.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

7.20 REIT Status. Parent is qualified as a REIT.

7.21 OFAC. Neither Parent, nor any of its Subsidiaries, nor, to the knowledge of
Parent and its Subsidiaries, any director, officer, employee, agent, affiliate
or representative thereof, is an individual or entity currently the subject of
any Sanctions, nor is Parent or any Subsidiary located, organized or resident in
a Designated Jurisdiction.

7.22 Perfection of Security Interests in the Collateral. The Security Documents
create a valid security interest in, and Liens on, the Collateral purported to
be covered thereby, subject to the Liens permitted by Section 9.01.

7.23 Eligible Contract Participant. Each Loan Party qualifies as an “eligible
contract participant” under the Commodity Exchange Act.

Article VIII.

Affirmative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

8.01 Financial Statements. Each of Parent and Borrower shall deliver to
Administrative Agent and each Lender, in form and detail reasonably satisfactory
to Administrative Agent and Required Lenders:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of Parent (or, if earlier, fifteen (15) days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)) (commencing with the fiscal year ended December 31,
2013), a consolidated and consolidating balance sheet of Parent as at the end of
such fiscal year (including consolidating financial information with respect to
Borrower), and the related consolidated and consolidating statements of income
or operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit, and such
consolidating statements to be certified by the chief executive officer, chief
financial officer, treasurer or controller of Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Parent;

 

72



--------------------------------------------------------------------------------

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three (3) fiscal quarters of each fiscal year of Parent
(or, if earlier, five (5) days after the date required to be filed with the SEC
(without giving effect to any extension permitted by the SEC)) (commencing with
the fiscal quarter ended June 30, 2013), a consolidated and consolidating
balance sheet of Parent as at the end of such fiscal quarter (including
consolidating financial information with respect to Borrower), the related
consolidated and consolidating statements of income or operations for such
fiscal quarter and for the portion of Parent’s fiscal year then ended, and the
related consolidated and consolidating statements of changes in shareholders’
equity, and cash flows for the portion of Parent’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Group in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and such consolidating statements
to be certified by the chief executive officer, chief financial officer,
treasurer or controller of Parent to the effect that such statements are fairly
stated in all material respects when considered in relation to the consolidated
financial statements of Parent;

(c) as soon as available, but in any event at least fifteen (15) days before the
end of each fiscal year of Parent, forecasts prepared by management of Parent,
in form satisfactory to Administrative Agent and Required Lenders, of
consolidated balance sheets and statements of income or operations and cash
flows of the Consolidated Group on a monthly basis for the immediately following
fiscal year (including the fiscal year in which the Maturity Date occurs); and

(d) (i) as soon as reasonably practicable, but in any event at least fifteen
(15) days before the end of each fiscal year of Borrower, a capital and
operating budget for each Borrowing Base Property; and (ii) as soon as
reasonably practicable but in any event within thirty (30) days after the end of
fiscal quarter of Borrower, (A) a statement of all income and expenses in
connection with each Borrowing Base Property, and (B) a current leasing status
report (including tenants’ names, occupied tenant space, lease terms, rents,
vacant space, delinquencies, lease defaults and proposed rents), including in
each case a comparison to the budget, each certified in writing as true and
correct by Responsible Officer of Borrower.

As to any information contained in materials furnished pursuant to
Section 8.02(d), Parent and Borrower shall not be separately required to furnish
such information under clause (a) or (b) above, but the foregoing shall not be
in derogation of the obligation of Parent and Borrower to furnish the
information and materials described in clauses (a) and (b) above at the times
specified therein.

8.02 Certificates; Other Information. Each of Parent and Borrower shall deliver
to Administrative Agent and each Lender, in form and detail reasonably
satisfactory to Administrative Agent and Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

 

73



--------------------------------------------------------------------------------

(b) concurrently with the delivery of the financial statements referred to in
Sections 8.01(a) and (b), a duly completed Borrowing Base Report signed by the
chief executive officer, chief financial officer, treasurer or controller of
Parent (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);

(c) promptly after any reasonable request by Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of any member of the Consolidated Group, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of Parent, and copies of all annual, regular, periodic and special reports and
registration statements which Borrower may file or be required to file with the
SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934, and not
otherwise required to be delivered to Administrative Agent pursuant hereto;

(e) promptly upon reasonable request by Administrative Agent, but no more often
than once per quarter, information concerning the Borrowing Base Properties
including, without limitation, rent rolls, operating statements, capital
expenditure budgets, copies of leases, copies of tenant financial statements,
agings of rent payments, copies of environmental assessments, and copies of
property inspection reports; and

(f) promptly, such additional information regarding the business, financial or
corporate affairs of the Consolidated Group, or compliance with the terms of the
Loan Documents, as Administrative Agent or any Lender may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 8.01(a) and (b) or
Section 8.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which
Parent posts such documents, or provides a link thereto on Parent’s website on
the Internet at the website address listed on Schedule 12.02; or (ii) on which
such documents are posted on Parent’s behalf on an Internet or intranet website,
if any, to which each Lender and Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by Administrative Agent);
provided that: (i) Parent or Borrower shall deliver paper copies of such
documents to Administrative Agent or any Lender upon its request to Parent or
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by Administrative Agent or such Lender and
(ii) Borrower shall notify Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Borrower with
any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

Borrower hereby acknowledges that (a) Administrative Agent and/or Arranger may,
but shall not be obligated to, make available to the Lenders and L/C Issuer
materials and/or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”) by posting Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain

 

74



--------------------------------------------------------------------------------

of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Borrower hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” Borrower shall be deemed to have authorized Administrative Agent,
Arranger, L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to Borrower or its
securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 12.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information;” and
(z) Administrative Agent and Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information.”

8.03 Notices. Each of Parent and Borrower shall promptly notify Administrative
Agent and each Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of any member of the Consolidated Group;
(ii) any dispute, litigation, investigation, proceeding or suspension between
any member of the Consolidated Group and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting any member of the Consolidated Group, including pursuant to
any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) any litigation, arbitration or governmental investigation or proceeding
instituted or threatened against a Borrowing Base Property, and any material
development therein;

(e) any actual or threatened Condemnation of any portion of a Borrowing Base
Property, any negotiations with respect to any such taking, or any Casualty or
other loss of or substantial damage to any Borrowing Base Property;

(f) any notice received by any Loan Party with respect to the cancellation,
alteration or non renewal of any insurance coverage maintained with respect to
any Borrowing Base Property;

(g) any required permit, license, certificate or approval with respect to any
Borrowing Base Property lapses or ceases to be in full force and effect or claim
from any person that any Borrowing Base Property, or any use, activity,
operation or maintenance thereof or thereon, is not in compliance with any Law;

(h) of any material change in accounting policies or financial reporting
practices by Parent; and

(i) any labor controversy pending or threatened against any member of the
Consolidated Group or any contractor performing work on a Borrowing Base
Property, and any material development in any labor controversy.

 

75



--------------------------------------------------------------------------------

Each notice pursuant to this Section 8.03 shall be accompanied by a statement of
a Responsible Officer of Borrower setting forth details of the occurrence
referred to therein and stating what action Borrower has taken and proposes to
take with respect thereto. Each notice pursuant to Section 8.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

8.04 Payment of Obligations. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, pay and discharge as the same
shall become due and payable, all its obligations and liabilities, including
(a) all tax liabilities, assessments and governmental charges or levies upon a
member of the Consolidated Group or its properties or assets; and (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property, unless,
in all instances, the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by such member of the Consolidated Group.

8.05 Preservation of Existence, Etc. Each of Parent and Borrower shall, and
shall cause each other member of the Consolidated Group to: (a) preserve, renew
and maintain in full force and effect its legal existence and good standing
under the Laws of the jurisdiction of its organization except in a transaction
permitted by Section 9.04 or 9.05; (b) take all reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
(c) preserve or renew all of its registered patents, trademarks, trade names and
service marks, the non-preservation of which could reasonably be expected to
have a Material Adverse Effect.

8.06 Maintenance of Properties. Each of Parent and Borrower shall, and shall
cause each other Loan Party to, keep the Borrowing Base Properties in good
order, repair, operating condition, and appearance, causing all necessary
repairs, renewals, replacements, additions, and improvements to be promptly
made, and not allow any of the Borrowing Base Properties to be misused, abused
or wasted or to deteriorate (ordinary wear and tear excepted). Notwithstanding
the foregoing, no Loan Party shall, without the prior written consent of
Administrative Agent: (a) remove from a Borrowing Base Property any fixtures or
personal property except such as is replaced by an article of equal suitability
and value or in the event such fixtures or personal property are obsolete, if
applicable, replaced by an article of suitable replacement, in each case, owned
by such Loan Party, free and clear of any Lien (other than Permitted Liens); or
(b) make any structural alteration to a Borrowing Base Property or any other
alteration thereto which impairs the value thereof.

8.07 Maintenance of Insurance. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to, maintain with financially
sound and reputable insurance companies not Affiliates of any member of the
Consolidated Group, insurance with respect to its properties and business
against loss or damage of the kinds customarily insured against by Persons
engaged in the same or similar business, of such types and in such amounts as
are customarily carried under similar circumstances by such other Persons.

8.08 Compliance with Laws. Each of Parent and Borrower shall, and shall cause
each other member of the Consolidated Group to, comply in all material respects
with the requirements of all Laws (including Environmental Laws) and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

76



--------------------------------------------------------------------------------

8.09 Books and Records. Each of Parent and Borrower shall, and shall cause each
other member of the Consolidated Group to, maintain: (a) proper books of record
and account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of Borrower or such member of the Consolidated
Group, as the case may be; and (b) such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over Borrower or such Subsidiary, as the case may be.

8.10 Inspection Rights. Each of Parent and Borrower shall, and shall cause each
other Loan Party to, permit representatives and independent contractors of
Administrative Agent and each Lender to visit and inspect and photograph any
Borrowing Base Property, to examine its corporate, financial and operating
records, and all recorded data of any kind or nature, regardless of the medium
of recording including all software, writings, plans, specifications and
schematics, and make copies thereof or abstracts therefrom, and to discuss its
affairs, finances and accounts with its directors, officers, and independent
public accountants, all at the expense of Borrower and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to Parent, Borrower or such other Loan Party, as
applicable; provided, however, that when an Event of Default exists
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of
Borrower at any time during normal business hours and without advance notice.

8.11 Use of Proceeds. Borrower shall use the proceeds of the Credit Extensions
for general corporate purposes not in contravention of any Law or of any Loan
Document.

8.12 Loan Documents. Each of Parent and Borrower shall, and shall cause each
other Loan Party to comply with all covenants and requirements set forth in the
Loan Documents.

8.13 Acceptable Ground Leases. Each of Parent and Borrower shall, and shall
cause each other member of the Consolidated Group to:

(a) pay or cause to be paid all rents, additional rents, and other sums required
to be paid by the applicable member of the Consolidated Group, as tenant under
and pursuant to the provisions of each Acceptable Ground Lease;

(b) diligently perform and observe all of the terms, covenants, and conditions
of each Acceptable Ground Lease as tenant under such Acceptable Ground Lease;
and

(c) promptly notify Administrative Agent of (i) the giving to any member of the
Consolidated Group of any notice of any default by such member of the
Consolidated Group under any Acceptable Ground Lease and deliver to
Administrative Agent a true copy of each such notice, and (ii) any bankruptcy,
reorganization, or insolvency of the landlord under any Acceptable Ground Lease
or of any notice thereof, and deliver to Administrative Agent a true copy of
such notice;

8.14 Reports and Testing. Each of Parent and Borrower shall, and shall cause
each other Loan Party to, promptly (a) deliver to Administrative Agent copies of
all material reports, studies, inspections, and tests made on the Borrowing Base
Properties, the Improvements, or any materials to be incorporated into the
Improvements, and (b) make such additional tests on the Borrowing Base
Properties,

 

77



--------------------------------------------------------------------------------

the Improvements, or any materials to be incorporated into the improvements as
Administrative Agent may reasonably require. In addition, Borrower shall, and
shall cause each other member of the Consolidated Group to, immediately notify
Administrative Agent of any report, study, inspection, or test that indicates
any material adverse condition relating to the Borrowing Base Properties, the
Improvements, or any such materials which reasonably could result in a Material
Property Event.

8.15 Guaranties. Each of Parent and Borrower shall notify Administrative Agent
at the time that any Person becomes a Subsidiary of Borrower (other than an
Excluded Subsidiary), and promptly thereafter (and in any event within thirty
(30) days or such longer period as Administrative Agent may agree in writing),
cause such Person to (a) become a Subsidiary Guarantor by executing and
delivering to Administrative Agent the Subsidiary Guaranty (or an addendum
thereto in the form attached to the Subsidiary Guaranty), and (b) deliver to
Administrative Agent documents of the types referred to in
Sections 6.01(a)(iii), 6.01(a)(iv) and 6.01(a)(vi), together with a favorable
opinion of counsel of such Person, all such documentation and opinion to be in
form, content and scope reasonably satisfactory to Administrative Agent.

8.16 REIT Status. Parent shall take all action necessary to maintain Parent’s
status as a REIT.

8.17 Further Assurances. Each of Parent, Borrower and each Loan Party shall,
promptly upon request by Administrative Agent, or any Lender through
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as Administrative
Agent, or any Lender through Administrative Agent, may reasonably require from
time to time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by applicable Law, subject any
Loan Party’s or any of its Subsidiaries’ properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Security
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Security Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto Administrative Agent or any Lender the rights
granted or now or hereafter intended to be granted to Administrative Agent or
any Lender under any Loan Document or under any other instrument executed in
connection with any Loan Document to which any Loan Party or any of its
Subsidiaries is or is to be a party, and cause each of its Subsidiaries to do
so.

8.18 Lien Searches. Promptly following receipt of the acknowledgment copy of any
financing statements filed under the Uniform Commercial Code in any jurisdiction
by or on behalf of Administrative Agent, Borrower shall deliver to
Administrative Agent completed requests for information listing such financing
statement and all other effective financing statements filed in such
jurisdiction that name any Loan Party as debtor, together with copies of such
other financing statements.

8.19 Material Contracts. Each of Parent and Borrower shall, and shall cause each
other member of the Consolidated Group to, perform and observe all the terms and
provisions of each Material Contract to be performed or observed by it, maintain
each such Material Contract in full force and effect, enforce each such Material
Contract in accordance with its terms, take all such action to such end as may
be from time to time reasonably requested by Administrative Agent and, upon the
reasonable request of Administrative Agent, make to each other party to each
such Material Contract such demands and requests for information and reports or
for action as any Loan Party or any of its Subsidiaries is entitled to make
under such Material Contract, and cause each of its Subsidiaries to do so.

 

78



--------------------------------------------------------------------------------

8.20 Eligible Contract Participants. Each of Parent and Borrower shall, and
shall cause each other Loan Party to, qualify as an “eligible contract
participant” under the Commodity Exchange Act.

Article IX.

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding:

9.01 Liens. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly create, incur,
assume or suffer to exist any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 9.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 9.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, (iv) any renewal or extension of
the obligations secured or benefited thereby is permitted by Section 9.03(b),
and (v) Liens granted pursuant to that certain Defeasance Pledge and Security
Agreement by and among Armada Hoffler Tower 4, L.L.C., U.S. Bank National
Association, as Trustee, as successor-in-interest to Bank of America, National
Association, successor by merger to LaSalle Bank National Association, as
Trustee for the Registered Holders of GMAC Commercial Mortgage Securities, Inc.,
Mortgage Pass-Through Certificates, Series 2003-C3, as secured party, and
Wilmington Trust Company, a Delaware trust company, as securities intermediary
and custodian may not be renewed or extended;

(c) Liens for taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or (i) which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person, or
(ii) for which the applicable member of the Consolidated Group is insured
against such Liens by title insurance, bonds, or other similar arrangements
satisfactory to Administrative Agent;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

 

79



--------------------------------------------------------------------------------

(g) easements, rights-of-way, restrictions, restrictive covenants,
encroachments, protrusions, and other similar encumbrances affecting any
Property which, in the aggregate, are not substantial in amount, and which do
not in any case materially detract from the value of such Property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(h) Liens of any member of the Consolidated Group (other than a Subsidiary
Guarantor) that is engaged in construction projects for the purpose of securing
surety bonds, performance bonds, or similar instruments (other than
Indebtedness);

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 10.01(h);

(j) Liens securing Indebtedness permitted under Section 9.03(e) and 9.03(f);
provided that (i) such Liens do not at any time encumber any Property or assets
other than the Property financed by such Indebtedness and (ii) the Indebtedness
secured thereby does not exceed the cost or fair market value, whichever is
lower, of the Property being acquired on the date of acquisition; and

(k) Liens on Properties (other than Borrowing Base Properties) securing
Indebtedness that has been paid or otherwise satisfied, but which Liens have not
been released of record; provided that Borrower is exercising commercially
reasonable efforts to obtain the release thereof.

9.02 Investments. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Investments, except:

(a) Investments held by a member of the Consolidated Group in the form of cash
equivalents;

(b) advances to officers, directors and employees of a member of the
Consolidated Group in an aggregate amount not to exceed $5,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c) Investments of Borrower in any Subsidiary and Investments of any Subsidiary
in Borrower or in another Subsidiary;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 9.03;

(f) Investments in income producing Properties and assets incidental thereto;

(g) Investments in unimproved land holdings in an aggregate amount not exceeding
five percent (5%) of Total Asset Value;

(h) Investments in construction in progress in an aggregate amount not exceeding
twenty-five percent (25%) of Total Asset Value; and

 

80



--------------------------------------------------------------------------------

(i) Investments in Unconsolidated Affiliates in an aggregate amount not
exceeding five percent (5%) of Total Asset Value;

provided that any determination as to whether an Investment shall be permitted
hereunder will be made after giving effect to such Investment; provided,
further, that Investments under Sections 9.02(g) through (i) above shall not
exceed thirty percent (30%) of Total Asset Value.

9.03 Indebtedness. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, create, incur, assume, or suffer
to exist any Indebtedness, except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 9.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except (x) by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder or (y) to the extent such
increase in Indebtedness is otherwise permitted under this Section 9.03;
(ii) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Consolidated Group or the
Lenders than the terms of any agreement or instrument governing the Indebtedness
being refinanced, refunded, renewed or extended and the interest rate applicable
to any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate; and (iii) that certain loan in
the original principal amount of $45,000,000 made by Deutsche Banc Mortgage
Capital, L.L.C. to Armada Hoffler Tower 4, L.L.C., as evidenced by a promissory
note dated as of October 1, 2003, from Armada Hoffler Tower 4, L.L.C. to
Deutsche Banc Mortgage Capital, L.L.C., which note has been assigned to U.S.
Bank National Association, as Trustee, as successor-in-interest to Bank of
America, National Association, successor by merger to LaSalle Bank National
Association, as Trustee for the Registered Holders of GMAC Commercial Mortgage
Securities, Inc., Mortgage Pass-Through Certificates, Series 2003-C3, as secured
party, may not be refinanced, renewed or extended;

(c) Guarantees of Borrower of any Subsidiary in respect of Indebtedness
otherwise permitted hereunder of any member of the Consolidated Group;

(d) obligations (contingent or otherwise) of any member of the Consolidated
Group existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and
(ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(e) Non-Recourse Debt; and

(f) Secured Recourse Debt (including any Secured Recourse Debt set forth on
Schedule 9.03) in an aggregate principal amount not to exceed thirty-five
percent (35%) of Total Asset Value.

 

81



--------------------------------------------------------------------------------

9.04 Fundamental Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that, so long as no Default exists or would result therefrom:

(a) any Subsidiary may merge with (i) Borrower, provided that Borrower shall be
the continuing or surviving Person, or (ii) any one or more other Subsidiaries,
provided that when any Subsidiary Guarantor is merging with another Subsidiary,
the Subsidiary Guarantor shall be the continuing or surviving Person; and

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Subsidiary Guarantor,
then the transferee must either be Borrower or a Subsidiary Guarantor.

9.05 Dispositions. Each of Parent and Borrower shall not, and shall not permit
any other member of the Consolidated Group to, make any Disposition or enter
into any agreement to make any Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment (other than Borrowing Base Properties) to the
extent that (i) such property is exchanged for credit against the purchase price
of similar replacement property or (ii) the proceeds of such Disposition are
reasonably promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to Borrower or to a Wholly-Owned
Subsidiary; provided that if the transferor of such property is a Subsidiary
Guarantor, the transferee thereof must either be Borrower or a Subsidiary
Guarantor;

(e) Dispositions of Properties so long as no Default exists or would result
therefrom; provided that if any Disposition is of a Borrowing Base Property,
then Borrower shall have complied with Section 5.09; and

(f) Dispositions permitted by Section 9.04.

9.06 Restricted Payments. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, declare or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except that, so long as no Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:

(a) each Subsidiary may make Restricted Payments to Borrower and any other
Person that owns an Equity Interest in such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;

 

82



--------------------------------------------------------------------------------

(b) each member of the Consolidated Group may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) each member of the Consolidated Group may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests; and

(d) Parent may make Restricted Payments, for any twelve (12) month period, not
to exceed an amount equal to the greater of (i)(A) for the period from the
Closing Date through the first anniversary of the Closing Date, (x) one hundred
percent (100%) of Funds From Operations for such period plus (y) an amount equal
to the number of shares issued by Parent after the Closing Date and on or prior
to June 13, 2013 pursuant to the underwriters’ overallotment option in
connection with the IPO (but not to exceed 2,478,750 shares) times $0.63, and
(B) any time after the first anniversary of the Closing Date, ninety-five
percent (95%) of Funds From Operations for such period; and (ii) the aggregate
amount of Restricted Payments required to be made by Parent in order for it to
(A) maintain its REIT status and (B) avoid the payment of federal or state
income or excise tax; provided that to the extent a Default is then-existing or
would result from the making of such Restricted Payment (other than a Default
specified in Sections 10.01(f) or 10.01(g) or a Default that has resulted in
Administrative Agent exercising its remedies under Section 10.02(b), in which
case no Restricted Payments otherwise permitted under this clause (d) may be
made), Parent may make Restricted Payments in the minimum amount required in
order for Parent to maintain its REIT status.

9.07 Change in Nature of Business. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, engage in any
material line of business substantially different from those lines of business
conducted by the Consolidated Group on the date hereof or any business
substantially related or incidental thereto.

9.08 Transactions with Affiliates. Each of Parent and Borrower shall not, and
shall not permit any other member of the Consolidated Group to, enter into any
transaction of any kind with any Affiliate of a member of the Consolidated
Group, whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to such member of the Consolidated
Group as would be obtainable by such member of the Consolidated Group at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate.

9.09 Burdensome Agreements. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, enter into or permit to
exist any Contractual Obligation (other than the Loan Documents) that
(a) constitutes a Negative Pledge with respect to any Borrowing Base Property or
the Equity Interests in any member of the Consolidated Group (other than
Borrower) that owns a Borrowing Base Property, or (b) limits the ability of any
member of the Consolidated Group to transfer ownership of any Borrowing Base
Property or the Equity Interests in any member of the Consolidated Group (other
than Borrower) that owns a Borrowing Base Property.

9.10 Use of Proceeds. Each of Parent and Borrower shall not use the proceeds of
any Credit Extension, whether directly or indirectly, and whether immediately,
incidentally or ultimately, to purchase

 

83



--------------------------------------------------------------------------------

or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

9.11 Acceptable Ground Leases. Each of Parent and Borrower shall not, and shall
not permit any other member of the Consolidated Group to:

(a) without the prior written consent of Administrative Agent, surrender the
leasehold estate created by any Acceptable Ground Lease or terminate or cancel
any Acceptable Ground Lease or modify, change, supplement, alter, or amend any
Acceptable Ground Lease, either orally or in writing; or

(b) without the prior written consent of Administrative Agent, sublet (other
than space leases in the ordinary course of business) any portion of any
Borrowing Base Property held pursuant to an Acceptable Ground Lease.

9.12 Amendments of Organization Documents. Each of Parent and Borrower shall
not, and shall not permit any other member of the Consolidated Group to, amend
any of its Organization Documents in any manner that would adversely affect any
Loan Party’s ability to pay its Obligations hereunder or materially and
adversely impairs any rights or remedies of Administrative Agent or any Lender
under the Loan Documents or applicable Laws.

9.13 Accounting Changes. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, make any change in
(a) accounting policies or reporting practices, except as required by or
otherwise in accordance with GAAP, or (b) fiscal year.

9.14 Sanctions. Each of Parent and Borrower shall not, and shall not permit any
other member of the Consolidated Group to, directly or indirectly, use the
proceeds of any Credit Extension or lend, contribute or otherwise make available
such proceeds to any Subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any individual or entity (including any individual or entity participating in
the transaction, whether as Lender, Arranger, Administrative Agent, L/C Issuer
or otherwise) of Sanctions.

9.15 Financial Covenants. Each of Parent and Borrower shall not:

(a) Maximum Leverage Ratio. Permit the Total Leverage Ratio, as of the last day
of any fiscal quarter of Parent set forth below to exceed an amount equal to the
amount set forth below opposite such period:

 

Fiscal Quarter Ending

   Maximum
Leverage Ratio  

Closing Date through December 31, 2014

     65 % 

March 31, 2015 and each fiscal quarter thereafter

     60 % 

(b) Minimum Fixed Charge Coverage Ratio. Permit the ratio of (i) Adjusted EBITDA
to (ii) Fixed Charges, as of the last day of any fiscal quarter of Parent, to be
less than 1.75 to 1.0.

 

84



--------------------------------------------------------------------------------

(c) Minimum Tangible Net Worth. Permit Tangible Net Worth, at any time, to be
less than the sum of (i) an amount equal to eighty percent (80%) of Tangible Net
Worth on the Closing Date, and (ii) an amount equal to seventy-five percent
(75%) of the net equity proceeds received by the Consolidated Group after the
Closing Date.

(d) Maximum Variable Rate Indebtedness. Permit the Indebtedness of the
Consolidated Group that accrues interest at a variable rate to be greater than
thirty percent (30%) of Total Asset Value.

9.16 Borrowing Base Property Covenants. Each of Parent and Borrower shall not:

(a) Occupancy Rate. Permit the aggregate Occupancy Rate for all Borrowing Base
Properties to be less than eighty percent (80%); and

(b) Minimum Borrowing Base Properties. Permit there to be less than four
(4) Properties in the Borrowing Base.

9.17 ERISA Compliance. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, take any action that would
cause its underlying assets to constitute Plan Assets.

9.18 Environmental Matters. Each of Parent and Borrower shall not, and shall not
permit any other member of the Consolidated Group to, (a) cause, commit, permit,
or allow to continue any violation of any Environmental Law which could
reasonably be expected to have a Material Adverse Effect, or (b) place, install,
dispose of, or release, or cause, permit, or allow the placing, installation,
disposal, spilling, leaking, dumping, or release of, any Hazardous Material on
any Property (other than routine office, cleaning, janitorial and other
materials and supplies necessary to operate, maintain, repair, improve and lease
such Property, in each case in commercially reasonable quantities and used and
stored in compliance with all Environmental Laws) or storage tank (or similar
vessel) on any Property, in each case which could reasonably be expected to have
a Material Adverse Effect.

Article X.

Events of Default and Remedies

10.01 Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):

(a) Non-Payment. Borrower or any other Loan Party fails to pay (i) when and as
required to be paid herein, any amount of principal of any Loan or any L/C
Obligation, or (ii) within three (3) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) within five (5) days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

(b) Specific Covenants. Any member of the Consolidated Group fails to perform or
observe any term, covenant or agreement contained in any of Section 8.01, 8.02,
8.03, 8.05, 8.10, 8.11 or 8.15 or Article IX , or any Guarantor fails to perform
or observe any term, covenant, or agreement contained in the Guaranties; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days; or

 

85



--------------------------------------------------------------------------------

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e) Cross-Default. (i) any member of the Consolidated Group (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of (x) the Threshold Amount or more, either individually or
in the aggregate, with respect to Recourse Debt or (y) $25,000,000 or more,
either individually or in the aggregate, with respect to Non-Recourse Debt, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which any member of the Consolidated
Group is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as defined in such Swap Contract) under such Swap Contract as
to which any member of the Consolidated Group is an Affected Party (as defined
in such Swap Contract) and, in either event, the Swap Termination Value owed by
such member of the Consolidated Group as a result thereof is greater than the
Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any member of the Consolidated Group (other
than a Non-Recourse Subsidiary) institutes or consents to the institution of any
proceeding under any Debtor Relief Law, or makes an assignment for the benefit
of creditors; or applies for or consents to the appointment of any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer
for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under any Debtor Relief Law relating to any such Person or to all or
any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for sixty (60) calendar days, or an
order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any member of the Consolidated Group
(other than a Non-Recourse Subsidiary) becomes unable or admits in writing its
inability or fails generally to pay its debts as they become due, or (ii) any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the property of any such Person and
is not released, vacated or fully bonded within thirty (30) days after its issue
or levy; or

(h) Judgments. There is entered against any member of the Consolidated Group
(other than a Non-Recourse Subsidiary) (i) one or more final judgments or orders
for the payment

 

86



--------------------------------------------------------------------------------

of money in an aggregate amount (as to all such judgments or orders) exceeding
the Threshold Amount (to the extent not covered by independent third-party
insurance as to which the insurer does not dispute coverage), or (ii) any one or
more non-monetary final judgments that have, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect and, in either
case, (A) enforcement proceedings are commenced by any creditor upon such
judgment or order, or (B) there is a period of ten (10) consecutive days during
which a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any member of the Consolidated Group under Title IV of ERISA to
the Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in
excess of the Threshold Amount, or (ii) Borrower or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its withdrawal liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount in excess of the
Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of Loan Document; or any Loan Party denies that it has any or further
liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of Loan Document; or

(k) Change of Control. There occurs any Change of Control.

(l) REIT Status. Parent ceases to be treated as a REIT in any taxable year.

(m) Stock Exchange Listing. Parent’s common Equity Interests shall cease to be
traded on the New York Stock Exchange.

10.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, Administrative Agent shall, at the request of, or may, with the
consent of, Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by Borrower;

(c) require that Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and L/C Issuer all rights and
remedies available to it, the Lenders and L/C Issuer under the Loan Documents;

 

87



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of Borrower to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of
Administrative Agent or any Lender.

10.03 Application of Funds. After the exercise of remedies provided for in
Section 10.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 10.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to Administrative Agent and amounts payable under
Article III) payable to Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuer (including fees, charges and
disbursements of counsel to the respective Lenders and L/C Issuer and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting (i) unpaid
principal of the Loans and L/C Borrowings and (ii) breakage, termination or
other payments due under any Swap Contract (that relates solely to the
Obligations) between any Loan Party and Administrative Agent, any Lender or any
Affiliate of Administrative Agent or a Lender, ratably among the Lenders, the
applicable Affiliates (with respect to clause (ii)) and L/C Issuer in proportion
to the respective amounts described in this clause Fourth held by them;

Fifth, to Administrative Agent for the account of L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
Borrower pursuant to Sections 2.03 and 2.15; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

 

88



--------------------------------------------------------------------------------

Article XI.

Administrative Agent

11.01 Appointment and Authority. Each of the Lenders and L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. The provisions of
this Article are solely for the benefit of Administrative Agent, the Lenders and
L/C Issuer, and neither Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable Law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

11.02 Rights as a Lender. The Person serving as Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not Administrative Agent and
the term “Lender” or “Lenders” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with Borrower or any Subsidiary thereof or other
Affiliate thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

11.03 Exculpatory Provisions. Administrative Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise as directed in writing by Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents), provided that Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law, including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Administrative Agent or any
of its Affiliates in any capacity.

Administrative Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of Required Lenders (or such other number
or percentage of the Lenders as shall

 

89



--------------------------------------------------------------------------------

be necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 12.01 and 10.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by a final and nonappealable
judgment. Administrative Agent shall not be deemed to have knowledge of any
Default, except with respect to those Defaults specified in Section 10.01(a),
unless and until notice describing such Default is given in writing to
Administrative Agent by Borrower, a Lender or L/C Issuer.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article VI or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to Administrative Agent.

11.04 Reliance by Administrative Agent. Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or L/C
Issuer, Administrative Agent may presume that such condition is satisfactory to
such Lender or L/C Issuer unless Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. Administrative Agent may consult with
legal counsel (who may be counsel for Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

11.05 Delegation of Duties. Administrative Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by Administrative
Agent. Administrative Agent and any such sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective
Related Parties. The exculpatory provisions of this Article shall apply to any
such sub-agent and to the Related Parties of Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non appealable judgment that
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

11.06 Resignation of Administrative Agent.

(a) Administrative Agent may at any time give notice of its resignation to the
Lenders, L/C Issuer and Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right, in consultation with
Borrower, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by Required Lenders
and shall

 

90



--------------------------------------------------------------------------------

have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by Required Lenders) (the “Resignation Effective Date”), then
the retiring Administrative Agent may (but shall not be obligated to) on behalf
of the Lenders and L/C Issuer, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, Required Lenders may, to the
extent permitted by applicable Law, by notice in writing to Borrower and such
Person remove such Person as Administrative Agent and, in consultation with
Borrower, appoint a successor. If no such successor shall have been so appointed
by Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through Administrative Agent
shall instead be made by or to each Lender and L/C Issuer directly, until such
time, if any, as Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 11.06) . The fees payable by Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Borrower and such successor. After
the retiring or removed Administrative Agent’s resignation or removal hereunder
and under the other Loan Documents, the provisions of this Article XI and
Section 12.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 11.06 shall also constitute its resignation as L/C Issuer. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). Upon the appointment by Borrower of a
successor L/C Issuer hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer, (ii) the retiring L/C Issuer shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,
and (iii) the successor L/C Issuer shall

 

91



--------------------------------------------------------------------------------

issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

11.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
L/C Issuer acknowledges that it has, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
L/C Issuer also acknowledges that it will, independently and without reliance
upon Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

11.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers or Syndication Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as Administrative Agent, a Lender or L/C Issuer hereunder.

11.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan or L/C Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, L/C Issuer
and Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, L/C Issuer and
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, L/C Issuer and Administrative Agent under
Sections 2.03(i) and (j), 2.08 and 12.04) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to Administrative Agent and, in
the event that Administrative Agent shall consent to the making of such payments
directly to the Lenders and L/C Issuer, to pay to Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of Administrative Agent and its agents and counsel, and any other amounts due
Administrative Agent under Sections 2.08 and 12.04.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or L/C Issuer
any plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or L/C Issuer to authorize
Administrative Agent to vote in respect of the claim of any Lender or L/C Issuer
in any such proceeding.]

 

92



--------------------------------------------------------------------------------

11.10 Collateral and Guaranty Matters. The Lenders and L/C Issuer irrevocably
authorize Administrative Agent, at its option and in its discretion:

(a) to transfer or release any Lien on any Collateral (i) upon termination of
the Aggregate Commitments and payment and satisfaction in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to Administrative Agent and the L/C
Issuer shall have been made), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
(iii) subject to Section 12.01, if approved, authorized or ratified in writing
by Required Lenders, (iv) pursuant to the provisions of Section 5.10; or
(v) after foreclosure or other acquisition of title if approved by Required
Lenders;

(b) to release any Subsidiary Guarantor from its obligations under any
Subsidiary Guaranty if such Person ceases to be required to be a Subsidiary
Guarantor pursuant to the terms of this Agreement; and

(c) if all or any portion of the Collateral is acquired by foreclosure or by
deed in lieu of foreclosure, Administrative Agent shall take title to the
Collateral in its name or by an Affiliate of Administrative Agent, but for the
benefit of all Lenders in their Applicable Percentages on the date of the
foreclosure sale or recordation of the deed in lieu of foreclosure.
Administrative Agent and all Lenders hereby expressly waive and relinquish any
right of partition with respect to any Collateral so acquired.

Upon request by Administrative Agent at any time, Required Lenders will confirm
in writing Administrative Agent’s authority to release its interest in
particular types or items of property, or to release any Subsidiary Guarantor
from its obligations under the Subsidiary Guaranty executed by such Subsidiary
Guarantor pursuant to this Section 11.10.

11.11 Administrative Agent Advances.

(a) Administrative Agent is hereby authorized by Parent, Borrower, and Lenders,
from time to time, in Administrative Agent’s sole discretion, to make advances
under this Agreement, or otherwise expend funds, on behalf of Lenders
(“Administrative Agent Advances”), (i) to pay any costs, fees, and expenses as
described in Section 12.04(a), and (ii) when Administrative Agent deems
necessary or desirable to preserve or protect the Collateral or any portion
thereof (including with respect to property taxes, insurance premiums, and any
costs, fees, or expenses in connection with the operation, management,
improvements, maintenance, repair, sale, or disposition of any Borrowing Base
Property) (A) after the occurrence of a Default, or (B) subject to
Section 11.10, after acquisition of all or a portion of the Collateral by
foreclosure or otherwise.

(b) Administrative Agent Advances shall constitute obligatory advances of
Lenders under this Agreement, shall be repayable by Borrower on demand, secured
by the Collateral, and shall bear interest as provided for herein.
Administrative Agent shall notify each Lender in writing of each Administrative
Agent Advance. Upon receipt of notice from Administrative Agent of its making of
an Administrative Agent Advance, each Lender shall make the amount of such
Lender’s Applicable Percentage of the outstanding principal amount of such
Administrative Agent Advance available to Administrative Agent, in same day
funds, to such account of Administrative Agent as Administrative Agent may
designate, (i) on or before 2:00 p.m. on the day Administrative Agent provides
Lenders with notice of the making of such Administrative

 

93



--------------------------------------------------------------------------------

Agent Advance if Administrative Agent provides such notice on or before 1:00
p.m., or (ii) on or before 1:00 p.m. on the Business Day immediately following
the day Administrative Agent provides Lenders with notice of the making of such
advance if Administrative Agent provides notice after 1:00 p.m.

Article XII.

Miscellaneous

12.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by
Required Lenders and Borrower or the applicable Loan Party, as the case may be,
and acknowledged by Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Section 6.01 (other than Section 6.01(c)
without the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 6.02 as to any Credit Extension without the written consent of
Required Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 10.02) without the written consent of such
Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document, or change the manner of computation of any financial
ratio (including any change in any applicable defined term) used in determining
the Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

(f) change Section 10.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(g) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(h) release all or substantially all of the value of the Guaranties without the
written consent of each Lender, except to the extent the release of any
Subsidiary Guarantor is permitted pursuant to Sections 11.10 (in which case such
release may be made by Administrative Agent acting alone);

 

94



--------------------------------------------------------------------------------

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by L/C Issuer in addition to the Lenders required above,
affect the rights or duties of L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of Administrative Agent under this Agreement or any other Loan
Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

12.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower, Administrative Agent or L/C Issuer, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 12.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or L/C Issuer pursuant to Article II if such
Lender or L/C Issuer, as applicable, has notified Administrative Agent that it
is incapable of receiving notices under such Article by electronic
communication. Administrative Agent, L/C Issuer or Borrower may each, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

 

95



--------------------------------------------------------------------------------

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefore; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Borrower, any Lender, L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of Borrower’s or
Administrative Agent’s transmission of Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of Borrower, Administrative Agent and L/C
Issuer may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, facsimile or telephone number for notices and
other communications hereunder by notice to Borrower, Administrative Agent and
L/C Issuer. In addition, each Lender agrees to notify Administrative Agent from
time to time to ensure that Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to Borrower or its securities for purposes
of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. Administrative
Agent, L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic or electronic Loan Notices and Letter of Credit
Applications purportedly given by or on behalf of Borrower) even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or

 

96



--------------------------------------------------------------------------------

(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

12.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, L/C
Issuer or Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, Administrative
Agent in accordance with Section 10.02 for the benefit of all the Lenders and
L/C Issuer; provided, however, that the foregoing shall not prohibit
(a) Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) L/C Issuer from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer) hereunder and under the other Loan Documents, (c) any
Lender from exercising setoff rights in accordance with Section 12.08 (subject
to the terms of Section 2.12), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) Required Lenders shall
have the rights otherwise ascribed to Administrative Agent pursuant to
Section 10.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.12, any Lender
may, with the consent of Required Lenders, enforce any rights and remedies
available to it and as authorized by Required Lenders.

12.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Administrative Agent),
in connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out-of-pocket expenses incurred by
Administrative Agent, any Lender or L/C Issuer (including the fees, charges and
disbursements of any counsel for Administrative Agent, any Lender or L/C
Issuer), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made or Letters
of Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

 

97



--------------------------------------------------------------------------------

(b) Indemnification by Borrower. Borrower shall indemnify Administrative Agent
(and any sub-agent thereof), each Lender and L/C Issuer, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the fees, charges and
disbursements of any counsel for any Indemnitee), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including Borrower or any other
Loan Party) other than such Indemnitee and its Related Parties arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by L/C Issuer to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by Borrower or any of its
Subsidiaries, or any Environmental Claim or Environmental Liability related in
any way to any member of the Consolidated Group, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any member of the Consolidated Group, and
regardless of whether any Indemnitee is a party thereto, IN ALL CASES, WHETHER
OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (x) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if Borrower or such other Loan Party has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. Without limiting the provisions of Section 3.01(c),
this Section 12.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that Borrower for any reason fails
to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to Administrative Agent (or any sub-agent thereof), L/C
Issuer or any Related Party of any of the foregoing, each Lender severally
agrees to pay to Administrative Agent (or any such sub-agent), L/C Issuer or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided
further that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against Administrative Agent (or any such sub-agent) or

 

98



--------------------------------------------------------------------------------

L/C Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for Administrative Agent (or any such sub-agent) or L/C Issuer
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, Borrower shall not assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 12.04 and the indemnity provisions
of Section 12.02(e) shall survive the resignation of Administrative Agent, L/C
Issuer, the replacement of any Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

12.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent, L/C Issuer or any Lender, or
Administrative Agent, L/C Issuer or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent, L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender and L/C Issuer severally agrees to
pay to Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by Administrative Agent,
plus interest thereon from the date of such demand to the date such payment is
made at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Lenders and L/C Issuer under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

12.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an assignee in accordance with the
provisions of

 

99



--------------------------------------------------------------------------------

subsection (b) of this Section, (ii) by way of participation in accordance with
the provisions of subsection (d) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection (e)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of Administrative Agent, L/C
Issuer and the Lenders) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations) at the time
owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 12.06(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

(B) in any case not described in Section 12.06(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the Commitment is not then in effect, the principal outstanding balance
of the Loans of the assigning Lender subject to each such assignment, determined
as of the date the Assignment and Assumption with respect to such assignment is
delivered to Administrative Agent or, if “Trade Date” is specified in the
Assignment and Assumption, as of the Trade Date, shall not be less than
$5,000,000 unless each of Administrative Agent and, so long as no Event of
Default has occurred and is continuing, Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Administrative Agent within five (5) Business Days after
having received notice thereof;

 

100



--------------------------------------------------------------------------------

(B) the consent of Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of L/C Issuer shall be required for any assignment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee in the amount of $3,500; provided, however, that
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
Borrower or any member of the Consolidated Group, or (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of Borrower and Administrative Agent, the applicable
pro rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to Administrative Agent, L/C Issuer or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by Administrative Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 12.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment; provided
that except to the extent otherwise expressly agreed by the affected parties, no
assignment by a Defaulting Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s

 

101



--------------------------------------------------------------------------------

having been a Defaulting Lender. Upon request, Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(c) Register. Administrative Agent, acting solely for this purpose as an agent
of Borrower (and such agency being solely for tax purposes), shall maintain at
Administrative Agent’s Office a copy of each Assignment and Assumption delivered
to it (or the equivalent in electronic form) and a register for the recordation
of the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and stated interest) of the Loans and L/C Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Borrower,
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrower or Administrative Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or Borrower or any of
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) Borrower, Administrative Agent, the
Lenders and L/C Issuer shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 12.04(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 12.01 that affects such Participant. Subject to subsection (b) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to subsection (b) of this
Section

(it being understood that the documentation required under Section 3.01(e) shall
be delivered to the Lender who sells the participation) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant (A) agrees to be
subject to the provisions of Sections 3.06 and 12.13 as if it were an assignee
under paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation. Each Lender that sells a participation
agrees, at Borrower’s request and expense, to use reasonable efforts to
cooperate with Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the

 

102



--------------------------------------------------------------------------------

benefits of Section 12.08 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.12 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time Bank of America assigns all of its
Commitment and Loans pursuant to subsection (b) above, Bank of America may, upon
thirty (30) days’ notice to Borrower and the Lenders, resign as L/C Issuer. In
the event of any such resignation as L/C Issuer, Borrower shall be entitled to
appoint from among the Lenders a successor L/C Issuer hereunder; provided,
however, that no failure by Borrower to appoint any such successor shall affect
the resignation of Bank of America as L/C Issuer. If Bank of America resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

12.07 Treatment of Certain Information; Confidentiality. Each of Administrative
Agent, the Lenders and L/C Issuer agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates and to its and its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable Laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or

 

103



--------------------------------------------------------------------------------

any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or any Eligible Assignee invited to be a Lender pursuant to
Section 2.14(c) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to Borrower and its obligations, this Agreement or payments
hereunder, (g) on a confidential basis to (i) any rating agency in connection
with rating Borrower or its Subsidiaries or the credit facilities provided
hereunder or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder, (h) with the consent
of Borrower or (i) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
Administrative Agent, any Lender, L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than Borrower. For
purposes of this Section, “Information” means all information received from
Borrower or any Subsidiary relating to Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to Administrative Agent, any Lender or L/C Issuer on a nonconfidential basis
prior to disclosure by Borrower or any Subsidiary, provided that, in the case of
information received from Borrower or any Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of Administrative Agent, the Lenders and L/C Issuer acknowledges that
(a) the Information may include material non-public information concerning
Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.

12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, L/C Issuer and each of their respective Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, L/C Issuer or any such Affiliate to or for the credit or the account of
Borrower or any other Loan Party against any and all of the obligations of
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, L/C Issuer or Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch, office or Affiliate of such Lender or L/C
Issuer different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to Administrative Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of Administrative Agent, L/C Issuer and the Lenders, and
(y) the Defaulting Lender shall provide promptly to Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, L/C Issuer and their respective Affiliates under this Section are
in addition to other rights and remedies (including other rights of setoff) that
such Lender, L/C Issuer or their respective Affiliates may have. Each Lender and
L/C Issuer agrees to notify Borrower and Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application.

 

104



--------------------------------------------------------------------------------

12.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

12.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to
Administrative Agent or L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by Administrative Agent and when
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

12.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by
Administrative Agent or any Lender or on their behalf and notwithstanding that
Administrative Agent or any Lender may have had notice or knowledge of any
Default at the time of any Credit Extension, and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

12.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 12.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by Administrative Agent or L/C Issuer, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

 

105



--------------------------------------------------------------------------------

12.13 Replacement of Lenders. If Borrower is entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then Borrower may, at its sole expense and
effort, upon notice to such Lender and Administrative Agent, require such Lender
to assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.06), all of its
interests, rights (other than its exiting rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(a) Borrower shall have paid to Administrative Agent the assignment fee
specified in Section 12.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling Borrower to require such assignment and delegation cease
to apply.

12.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST ADMINISTRATIVE AGENT, ANY LENDER, L/C
ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF

 

106



--------------------------------------------------------------------------------

THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ADMINISTRATIVE AGENT, ANY LENDER OR L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST BORROWER OR ANY OTHER LOAN PARTY OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 12.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

12.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

12.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower and each other Loan Party acknowledges

 

107



--------------------------------------------------------------------------------

and agrees, and acknowledges its Affiliates’ understanding, that: (i)(A) the
arranging and other services regarding this Agreement provided by Administrative
Agent and Arranger, and the Lenders are arm’s-length commercial transactions
between Borrower , each other Loan Party and their respective Affiliates, on the
one hand, and Administrative Agent and Arranger, and the Lenders, on the other
hand, (B) each of Borrower and the other Loan Parties has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) Borrower and each other Loan Party is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents;
(ii)(A) Administrative Agent and Arranger and each Lender is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for Borrower, any other Loan Party or any of their respective
Affiliates, or any other Person and (B) neither Administrative Agent, Arranger
nor any Lender has any obligation to Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) Administrative Agent, Arranger and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and neither Administrative Agent, Arranger nor any
Lender has any obligation to disclose any of such interests to Borrower, any
other Loan Party or any of their respective Affiliates. To the fullest extent
permitted by law, each of Borrower and the other Loan Parties hereby waives and
releases any claims that it may have against Administrative Agent and Arranger
or any Lender with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

12.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by Administrative Agent or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

12.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies Borrower that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Act”), it is required to obtain, verify and record information that identifies
the Loan Parties, which information includes the name and address of the Loan
Parties and other information that will allow such Lender or Administrative
Agent, as applicable, to identify the Loan Parties in accordance with the Act.
Borrower shall, and shall cause all other Loan Parties to, promptly following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

12.19 Time of the Essence. Time is of the essence of the Loan Documents.

12.20 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: ARMADA HOFFLER, L.P., a Virginia limited partnership By:   ARMADA
HOFFLER PROPERTIES, INC., a Maryland corporation, its general partner   By:  

/s/ Louis S. Haddad

    Louis S. Haddad     President and CEO PARENT: ARMADA HOFFLER PROPERTIES,
INC., a Maryland corporation By:  

/s/ Louis S. Haddad

  Louis S. Haddad   President and CEO

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., as Administrative Agent and L/C
Issuer By:  

/s/ Patricia H. Gardenhire

  Name:   Patricia H. Gardenhire   Title:   Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

LENDERS: BANK OF AMERICA, N.A., as a Lender By:  

/s/ Patricia H. Gardenhire

  Name:   Patricia H. Gardenhire   Title:   Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Ghi S. Gavin

  Name:   Ghi S. Gavin   Title:   Senior Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Benjamin P. Adams

  Name:   Benjamin P. Adams   Title:   Senior Vice President

 

Signature Page to Armada Hoffler, L.P. Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF LOAN NOTICE

Date:             ,     

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 13, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Armada Hoffler, L.P., a Virginia limited partnership
(“Borrower”), Armada Hoffler Properties, Inc., a Maryland corporation, the
Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and L/C Issuer.

The undersigned hereby requests (select one):

 

  ¨ A Borrowing of Loans

 

  ¨ A conversion or continuation of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of [Base Rate Loans] [Eurodollar Rate Loans].

 

  4. For Eurodollar Rate Loans: with an Interest Period of [1] [2] [3] [6]
months.

The Borrowing, if any, requested herein complies with the proviso to the first
sentence of Section 2.01 of the Agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit A



--------------------------------------------------------------------------------

BORROWER:

 

ARMADA HOFFLER, L.P. By:   ARMADA HOFFLER PROPERTIES, INC., its general partner
  By:  

 

    Name:  

 

    Title:  

 

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTE

FOR VALUE RECEIVED, the undersigned (“Borrower”), hereby promises to pay to
[            ] or registered assigns (“Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
each Loan from time to time made by Lender to Borrower under that certain Credit
Agreement, dated as of May 13, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Armada Hoffler, L.P., a Virginia limited partnership (“Borrower”), Armada
Hoffler Properties, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer.

Borrower promises to pay interest on the unpaid principal amount of each Loan
from the date of such Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to Administrative Agent for the account of
Lender in Dollars in immediately available funds at Administrative Agent’s
Office. If any amount is not paid in full when due hereunder, such unpaid amount
shall bear interest, to be paid upon demand, from the due date thereof until the
date of actual payment (and before as well as after judgment) computed at the
per annum rate set forth in the Agreement.

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. This Note is also entitled to the benefits of the
Guarantees of the Guarantors. Upon the occurrence and continuation of one or
more of the Events of Default specified in the Agreement, all amounts then
remaining unpaid on this Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Loans made by
Lender shall be evidenced by one or more loan accounts or records maintained by
Lender in the ordinary course of business. Lender may also attach schedules to
this Note and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

BORROWER:

 

ARMADA HOFFLER, L.P. By:   ARMADA HOFFLER PROPERTIES, INC., its general partner
  By:  

 

    Name:  

 

    Title:  

 

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

   Type of Loan
Made    Amount of
Loan Made    End of
Interest
Period    Amount of
Principal or
Interest Paid
This Date    Outstanding
Principal
Balance
This Date    Notation
Made By                                                      

 

Exhibit B – Page 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of May 13, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Armada Hoffler, L.P., a Virginia limited partnership
(“Borrower”), Armada Hoffler Properties, Inc., a Maryland corporation
(“Parent”), the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [            ] of Parent, and that, as such, he/she is authorized
to execute and deliver this Certificate to Administrative Agent on the behalf of
Parent, for itself and as general partner of Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Parent has delivered the year-end audited financial statements required by
Sections 8.01(a) of the Agreement for the fiscal year of Parent, ended as of the
above date, together with the reports and opinions of an independent certified
public accountant required by such sections.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Parent has delivered the unaudited financial statements required by
Section 8.01(b) of the Agreement for the fiscal quarter of Parent ended as of
the above date. Such financial statements fairly present in all material
respects the financial condition, results of operations and cash flows of the
Consolidated Group in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Consolidated Group during the accounting period covered by such financial
statements.

3. A review of the activities of the Consolidated Group during such fiscal
period has been made under the supervision of the undersigned with a view to
determining whether during such fiscal period Borrower, Parent and each other
Loan Party performed and observed all of their respective Obligations under the
Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period Borrower,
Parent and each other Loan Party performed and observed each covenant and
condition of the Loan Documents applicable to it, and no Default has occurred
and is continuing.]

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

– or –

[to the best knowledge of the undersigned, during such fiscal period the
following covenants or conditions have not been performed or observed and the
following is a list of each such Default and its nature and status:]

4. The representations and warranties of Parent and Borrower contained in
Article VII of the Agreement, and any representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct on and as of the date
hereof, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Compliance
Certificate, the representations and warranties contained in subsections (a) and
(b) of Section 7.05 of the Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 8.01 of the Agreement, including the statements in connection with which
this Compliance Certificate is delivered.

5. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

[SIGNATURE PAGE FOLLOWS]

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

PARENT: ARMADA HOFFLER PROPERTIES, INC. By:  

 

  Name:  

 

  Title:  

 

BORROWER: ARMADA HOFFLER, L.P. By:   ARMADA HOFFLER PROPERTIES, INC., its
general partner   By:  

 

    Name:  

 

    Title:  

 

 

Exhibit C – Page 3



--------------------------------------------------------------------------------

For the Quarter/Year ended             (“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.   Section 9.02 – Investments.   A.   Section 9.02(g) – Investments in
unimproved land holdings     i.    Total Investments in unimproved land holdings
as of the Statement Date:    $                 ii.    Total Asset Value as of
the Statement Date:    $                 iii.    Maximum permitted Investments
in unimproved land holdings (Line I.A.ii multiplied by 5%)    $               B.
  Section 9.02(h) – Investments in construction in progress        i.    Total
Investments in construction in progress as of the Statement Date:   
$                 ii.    Total Asset Value as of the Statement Date:   
$                 iii.    Maximum permitted Investments in construction in
progress (Line I.B.ii multiplied by 25%)    $               C.   Section 9.02(h)
– Investments in Unconsolidated Affiliates        i.    Total Investments in
Unconsolidated Affiliates as of the Statement Date:    $                 ii.   
Total Asset Value as of the Statement Date:    $                 iii.    Maximum
permitted Investments in Unconsolidated Affiliates (Line I.C.ii multiplied by
5%)    $               D.   Total Investments in unimproved land holdings,
construction in Progress and Unconsolidated Affiliates        i.   

Total Investments in unimproved land holdings, construction in progress and
Unconsolidated

(Line I.A.i plus Line I.B.i plus Line I.C.i):

   $                 ii.    Total Asset Value as of the Statement Date:   
$                 iii.    Maximum permitted Investments in unimproved land
holdings, construction in progress and Unconsolidated (Line I.D.ii multiplied by
30%)    $            

 

Exhibit C – Page 4



--------------------------------------------------------------------------------

II.   Section 9.03(g) – Secured Recourse Indebtedness.   A.    Secured Recourse
Indebtedness as of the Statement Date:    $               B.    Total Asset
Value as of the Statement Date:    $               C.    Maximum permitted
Secured Recourse Indebtedness (Line II.B multiplied by 35%)    $            
III.   Section 9.15(a) – Maximum Leverage Ratio.   A.    Total Indebtedness as
of the Statement Date:    $               B.    Total Asset Value as of the
Statement Date:    $               C.    Total Leverage Ratio (Line III.A
divided by Line III.B):                %      Maximum permitted:   
[65%]1 [60%]2 IV.   Section 9.15(b) – Minimum Fixed Charge Coverage Ratio.   A.
   Adjusted EBITDA for the four (4) fiscal quarters ending on the Statement Date
(the “Calculation Period”):    $               B.    Fixed Charges for the
Calculation Period:    $               C.    Fixed Charge Coverage Ratio (Line
IV.A divided by Line IV.B):             to 1.0      Minimum required:   
1.75 to 1.0 V.   Section 9.15(c) – Minimum Tangible Net Worth.   A.    Tangible
Net Worth on the Closing Date multiplied by 80%:    $               B.    Net
equity proceeds received by the Consolidated Group after the Closing Date
multiplied by 75%:    $               C.    Minimum Tangible Net Worth (Line V.A
plus Line V.B):    $               D.    Tangible Net Worth as of the Statement
Date:    $               E.    [Excess][Deficiency] for covenant compliance
(Line V.D minus Line V.C):    $             VI.   Section 9.15(d) – Maximum
Variable Rate Indebtedness.   A.    Total Asset Value as of the Statement Date:
   $               B.    Maximum Variable Rate Indebtedness (Line VI.A
multiplied by 30%)      C.    Indebtedness of the Consolidated Group that
accrues interest at a variable rate as of the Statement Date:    $              
D.    [Excess][Deficiency] for covenant compliance (Line VI.D minus VI.C)   
$            

 

1 

For any fiscal quarter ending from the Closing Date through December 31, 2014.

2 

For any fiscal quarter ending March 31, 2015 and thereafter.

 

Exhibit C – Page 5



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]3 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]4 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]5 hereunder are several and not joint.]6
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by Administrative
Agent as contemplated below (i) all of [the Assignor’s][the respective
Assignors’] rights and obligations in [its capacity as a Lender][their
respective capacities as Lenders] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including, without limitation, the
Letters of Credit included in such facilities7) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of [the Assignor (in its capacity as a Lender)][the respective
Assignors (in their respective capacities as Lenders)] against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.    Assignor[s]:   

 

        

 

  

 

3  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

4  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

5  Select as appropriate.

6  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

7  Include all applicable subfacilities.

 

Exhibit D-1 – Page 1



--------------------------------------------------------------------------------

2.    Assignee[s]:   

 

        

 

      [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.    Borrower: Armada Hoffler, L.P., a Virginia limited partnership 4.
   Administrative Agent: Bank of America, N.A., as administrative agent under
the Credit Agreement 5.    Credit Agreement: Credit Agreement, dated as of
May 13, 2013, among Armada Hoffler, L.P., a Virginia limited partnership, Armada
Hoffler Properties, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C Issuer
6.    Assigned Interest[s]:

 

Assignor[s]8

   Assignee[s]9    Aggregate
Amount of
Commitment
for all Lenders10      Amount of
Commitment
Assigned      Percentage
Assigned of
Commitment11     CUSIP
Number       $                    $                           %          $
                   $                           %          $                    $
                          %   

 

[7.    Trade Date:             ]12

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

8  List each Assignor, as appropriate.

9  List each Assignee, as appropriate.

10  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

11  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

12  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit D-1 – Page 2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:  

 

ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

[Consented to and]13 Accepted: BANK OF AMERICA, N.A., as Administrative Agent
By:  

 

Title:  

 

 

[Consented to:]14 BORROWER: ARMADA HOFFLER, L.P. By:   ARMADA HOFFLER
PROPERTIES, INC., its general partner   By:  

 

    Name:  

 

    Title:  

 

 

PARENT: ARMADA HOFFLER PROPERTIES, INC. By:  

 

  Name:  

 

  Title:  

 

 

13 

To be added only if the consent of Administrative Agent is required by the terms
of the Credit Agreement.

14 

To be added only if the consent of Borrower and/or other parties (e.g. L/C
Issuer) is required by the terms of the Credit Agreement.

 

Exhibit D-1 – Page 3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 12.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 12.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 8.01(a) or Section 8.01(b) thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of [the][each] Assigned Interest (including payments of
principal, interest, fees and other amounts) to [the][the relevant] Assignor for
amounts which have accrued to but excluding the Effective Date and to [the][the
relevant] Assignee for amounts which have accrued from and after the Effective
Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and

 

Exhibit D-1 – Page 4



--------------------------------------------------------------------------------

Assumption may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

Exhibit D-1 – Page 5



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

ADMINISTRATIVE DETAILS REPLY FORM – (US DOLLAR ONLY)   LOGO
[g540373ex10_1p130.jpg]   CONFIDENTIAL

 

1. Borrower or Deal Name: Armada Hoffler, L.P.

 

(i) E-mail this document with your commitment letter to: [            ]

  E-mail address of recipient: [            ]    

 

2. Legal Name of Lender of Record for Signature Page:

 

   

Markit Entity Identifier (MEI) #

  

 

   

Fund Manager Name (if applicable)

   

 

   

Legal Address from Tax Document of Lender of Record:

   

Country

      

 

Address

      

 

City

 

 

  State/Province  

 

   Country  

 

 

3. Domestic Funding Address:    4. Eurodollar Funding Address: Street Address  

 

   Street Address  

 

 

 

 

    

Suite/ Mail Code  

 

   Suite/ Mail Code  

 

 

 

 

    

City  

 

  State  

 

  City  

 

  State  

 

 

Postal Code  

 

  Country  

 

  Postal Code  

 

  Country  

 

 

   

 

5. Credit Contact Information: Syndicate level information (which may contain
material non-public information about the Borrower and its related parties or
their respective securities will be made available to the Credit Contact(s). The
Credit Contacts identified must be able to receive such information in
accordance with his/her institution’s compliance procedures and applicable laws,
including Federal and State securities laws.

 

Exhibit D-2



--------------------------------------------------------------------------------

Primary Credit Contact: First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

Office Telephone #  

 

Office Facsimile #  

 

Work E-Mail Address  

 

IntraLinks/SyndTrak   E-Mail Address  

 

Secondary Credit Contact: First Name  

 

Middle Name  

 

Last Name  

 

Title  

 

Street Address  

 

Suite/Mail Code  

 

City  

 

State  

 

Postal Code  

 

Country  

 

 

Exhibit D-2



--------------------------------------------------------------------------------

Office Telephone #   

 

Office Facsimile #   

 

Work E-Mail Address   

 

IntraLinks/SyndTrak    E-Mail Address   

 

 

Primary Operations Contact:    Secondary Operations Contact:

First                              MI      Last                                 
   First                             MI      Last
                                

Title   

 

   Title   

 

Street Address   

 

   Street Address   

 

 

 

  

Suite/ Mail Code   

 

   Suite/ Mail Code   

 

 

 

  

City  

 

  State  

 

  City  

 

  State  

 

 

        Postal Code  

 

  Country  

 

  Postal Code  

 

  Country  

 

 

     

Telephone   

 

   Facsimile   

 

   Telephone   

 

   Facsimile   

 

 

     

E-Mail Address

  

 

   E-Mail Address   

 

 

 

     

IntraLinks/SyndTrak E-Mail    IntraLinks/SyndTrak E-Mail

Address

  

 

     Address      

 

 

Does Secondary Operations Contact need copy of notices?      YES       NO

Letter of Credit Contact:    Draft Documentation Contact or Legal Counsel:   

First                              MI      Last                                 
   First                             MI      Last
                                

Title   

 

   Title   

 

Street Address   

 

   Street Address   

 

 

 

  

Suite/ Mail Code  

 

   Suite/ Mail Code  

 

 

 

 

 

Exhibit D-2



--------------------------------------------------------------------------------

City  

 

   State  

 

   City  

 

   State  

 

 

         

Postal Code  

 

  Country  

 

     Postal Code  

 

  Country  

 

 

       

Telephone  

 

  Facsimile  

 

      Telephone  

 

  Facsimile  

 

 

   

E-Mail Address  

 

             E-Mail Address  

 

 

 

       

6. Lender’s Fed Wire Payment Instructions:

 

Pay to:      Bank Name  

 

 

 

 

 

       

  ABA #  

 

 

 

 

 

         

  City  

 

 

     State   

 

 

 

 

  

  Account #  

 

 

 

 

       

  Account Name  

 

 

 

 

 

   

  Attention  

 

 

 

 

 

   

         

 

 

 

Exhibit D-2



--------------------------------------------------------------------------------

7. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:      Bank Name  

 

 

 

 

 

       

  ABA #  

 

 

 

 

 

         

  City  

 

 

     State   

 

 

 

 

  

  Account #  

 

 

 

 

       

  Account Name  

 

 

 

 

 

   

  Attention  

 

 

 

 

 

   

         

Can the Lender’s Fed Wire Payment Instructions in Section 6 be used?     
YES       NO

 

 

8. Lender’s Organizational Structure and Tax Status Please refer to the enclosed
withholding tax instructions below and then complete this section accordingly:

 

Lender Taxpayer Identification Number (TIN):                          
                       

            -                                                                   
                                                                  
                          

Tax Withholding Form Delivered to Bank of America (check applicable one):

         W-9                  W-8BEN                
W-8ECI                             W-8EXP                             W-8IMY

 

Exhibit D-2



--------------------------------------------------------------------------------

Tax Contact:    First  

 

  MI         Last   

 

   Title  

 

  

Street Address  

 

  

Suite/ Mail Code  

 

 

City  

 

      State   

 

  

Postal Code  

 

      Country   

 

      Telephone  

 

      Facsimile   

 

     

E-Mail Address     

 

  

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form

W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity, or
Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

 

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

Exhibit D-2



--------------------------------------------------------------------------------

 

9. Bank of America’s Payment Instructions:

 

Pay to:    Bank of America, N.A.    ABA # 026009593    New York, NY    Account #
[            ]    Attn: Corporate Credit Services    Ref: Armada Hoffler, L.P.

 

Exhibit D-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF BORROWING BASE REPORT

 

To: Bank of America, N.A., as Administrative Agent

Date:             ,     

 

I.

 

Borrowing Base Availability

  

A.

 

Aggregate Appraised Value of all Borrowing Base Properties (See Schedule I):

   $     

B.

  Appraised Value Borrowing Base Amount (Line A multiplied by 65%):    $
               

C.

 

Mortgageability Amount (See Schedule II):

   $                

D.

 

Borrowing Base (Lesser of Line B and Line C):

   $                

E.

 

Aggregate Commitments:

   $                

F.

 

Maximum Availability (Lesser of Line D and Line E):

   $                

G.

 

Total Outstandings:

   $                

H.

  [Borrowing Availability][Borrowing Base Deficiency] (Line F minus Line G):   
$                

II.

 

Occupancy Rate of Borrowing Base Properties

  

A.

 

Occupancy Rate for each Borrowing Base Property

    

[Property]

                  %   

[Property]

                  %   

[Property]

                  %   

[Property]

                  % 

B.

  Aggregate Occupancy Rate for all Borrowing Base Properties (Sum of all
Occupancy Rates in II.A. divided by number of Properties):                   % 

This report (this “Report”) is submitted pursuant to that certain Credit
Agreement, dated as of May 13, 2013 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among Armada Hoffler, L.P., a Virginia limited partnership (“Borrower”), Armada
Hoffler Properties, Inc., a Maryland corporation, the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent and L/C
Issuer. Pursuant to the Security Documents, Administrative Agent has been
granted a security interest in all of the Collateral referred to in this
Borrowing Base Report and has a valid perfected first priority security interest
in the Borrowing Base Properties.

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

The undersigned hereby certify, as of the date first written above, that (a) the
amounts and calculations herein and in Schedule I and Schedule II accurately
reflect the Borrowing Base, Maximum Availability, and Total Outstandings and
(b) no Default has occurred or is continuing.

 

BORROWER: ARMADA HOFFLER, L.P. By:   ARMADA HOFFLER PROPERTIES, INC.,   its
general partner   By:  

 

    Name:  

 

    Title:  

 

 

PARENT: ARMADA HOFFLER PROPERTIES, INC. By:  

 

  Name:  

 

  Title:  

 

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

SCHEDULE I

to Borrowing Base Report

Appraised Value of each Borrowing Base Property

 

Borrowing Base Property

   Appraised Value  

1.

   $                

2.

   $                

3.

   $                

4.

   $                

5.

   $                

6.

   $                

7.

   $                

8.

   $                

9.

   $                

10.

   $                

11.

   $                

12.

   $                

13.

   $                

14.

   $                

15.

   $                

16.

   $                

Aggregate Appraised Value of all Borrowing Base Properties:

   $                

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

SCHEDULE II

to Borrowing Base Report

Mortgageability Amount

[Provide Calculation]

 

Exhibit E – Page 4



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATES

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 13, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv) it
is not a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:  

 

  Title:  

 

Date:             , 20    

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 13, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:  

 

  Title:  

 

Date:             , 20    

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of May 13, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of Borrower
within the meaning of Section 871(h)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS

Form W-8BEN from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

 

 

  Name:  

 

  Title:  

 

Date:             , 20    

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of May 13, 2013 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement;” the terms defined therein being used
herein as therein defined), among Armada Hoffler, L.P., a Virginia limited
partnership (“Borrower”), Armada Hoffler Properties, Inc., a Maryland
corporation, the Lenders from time to time party thereto, and Bank of America,
N.A., as Administrative Agent and L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform Borrower and Administrative Agent, and (2) the
undersigned shall have at all times furnished Borrower and Administrative Agent
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

 

 

  Name:  

 

  Title:  

 

Date:             , 20    

 

Exhibit F-4